 



Exhibit 10.60
EXECUTION COUNTERPART
BRIDGE LOAN AGREEMENT,
dated as of September 26, 2007,
ITC HOLDINGS CORP.,
as the Borrower,
VARIOUS FINANCIAL INSTITUTIONS AND OTHER
PERSONS FROM TIME TO TIME PARTIES HERETO,
as the Lenders,
LEHMAN COMMERCIAL PAPER INC.
as the Administrative Agent,
LEHMAN BROTHERS INC.
as Sole Lead Arranger and Sole Bookrunner

 



--------------------------------------------------------------------------------



 



          ARTICLE 1 DEFINITIONS   5
 
       
1.1
  Defined Terms.   5
 
       
1.2
  Accounting Terms; GAAP.   17
 
        ARTICLE 2 AMOUNT AND TERMS OF CREDIT   18
 
       
2.1
  Commitments.   18
 
       
2.2
  Minimum Amount of Each Borrowing; Maximum Number of Borrowings.   18
 
       
2.3
  Notice of Borrowing.   18
 
       
2.4
  Disbursement of Funds.   19
 
       
2.5
  Repayment of Loans; Evidence of Debt.   20
 
       
2.6
  Changes in Type of Loan.   20
 
       
2.7
  Pro Rata Borrowings.   21
 
       
2.8
  Interest and Fees.   21
 
       
2.9
  LIBOR Periods.   22
 
       
2.10
  Increased Costs, Illegality, etc.   23
 
       
2.11
  Compensation.   25
 
       
2.12
  Change of Lending Office.   25
 
       
2.13
  Notice of Certain Costs.   26
 
        ARTICLE 3 FEES   26
 
       
3.1
  Administrative Agent Fees.   26
 
       
3.2
  Other Agreed Fees.   26
 
        ARTICLE 4 COMMITMENTS   26
 
       
4.1
  Voluntary Reduction of Commitments.   26
 
       
4.2
  Mandatory Termination of Commitments.   26
 
        ARTICLE 5 PAYMENTS   27
 
       
5.1
  Prepayments.   27
 
       
5.2
  Method and Place of Payment.   28
 
       
5.3
  Net Payments.   28
 
       
5.4
  Computations of Interest and Fees.   31
 
        ARTICLE 6 CONDITIONS PRECEDENT   31
 
        ARTICLE 7 REPRESENTATIONS AND WARRANTIES   33
 
       
7.1
  Organizational Status.   33
 
       
7.2
  Capacity, Power and Authority.   33
 
       
7.3
  No Violation.   33
 
       

i



--------------------------------------------------------------------------------



 



         
7.4
  Litigation.   34
 
       
7.5
  Governmental Approvals.   34
 
       
7.6
  True and Complete Disclosure.   34
 
       
7.7
  Financial Condition; Financial Statements.   34
 
       
7.8
  Tax Returns and Payments.   35
 
       
7.9
  Environmental Matters.   35
 
       
7.10
  Properties.   35
 
       
7.11
  Pension and Welfare Plans.   35
 
       
7.12
  Regulations U and X.   36
 
       
7.13
  Investment Company Act.   36
 
       
7.14
  No Material Adverse Change.   36
 
       
7.15
  Deemed Repetition of Representations and Warranties.   36
 
        ARTICLE 8 AFFIRMATIVE COVENANTS   36
 
       
8.1
  Information Covenants.   36
 
       
8.2
  Books, Record and Inspections.   39
 
       
8.3
  Maintenance of Insurance.   39
 
       
8.4
  Payment of Taxes.   39
 
       
8.5
  Organizational Existence.   39
 
       
8.6
  Compliance with Statutes, Obligations, etc.   40
 
       
8.7
  Good Repair.   40
 
       
8.8
  Transactions with Affiliates.   40
 
       
8.9
  End of Fiscal Years; Fiscal Quarters.   40
 
       
8.10
  Use of Proceeds.   40
 
       
8.11
  Changes in Business.   41
 
        ARTICLE 9 NEGATIVE COVENANTS   41
 
       
9.1
  Limitation on Liens.   41
 
       
9.2
  Limitation on Fundamental Changes.   42
 
       
9.3
  Limitation on Dividends.   43
 
       
9.4
  Financial Covenants.   44
 
       
9.5
  Limitation on Sale-Lease Back Transactions.   44
 
        ARTICLE 10 EVENTS OF DEFAULT   44
 
       
10.1
  Payments.   44
 
       
10.2
  Representations, etc.   44
 
       

ii 



--------------------------------------------------------------------------------



 



         
10.3
  Covenants.   44
 
       
10.4
  Default Under Other Agreements.   45
 
       
10.5
  Bankruptcy, etc.   45
 
       
10.6
  Non-ownership of Material Subsidiaries.   46
 
       
10.7
  Judgments.   46
 
       
10.8
  Change of Ownership.   46
 
       
10.9
  Pension Plans.   46
 
       
10.10
  Remedies.   46
 
       
10.11
  Remedies Cumulative.   47
 
        ARTICLE 11 THE ADMINISTRATIVE AGENT   47
 
        ARTICLE 12 MISCELLANEOUS   49
 
       
12.1
  Amendments and Waivers.   49
 
       
12.2
  Notices.   50
 
       
12.3
  No Waiver; Cumulative Remedies.   51
 
       
12.4
  Survival of Representations and Warranties.   51
 
       
12.5
  Payment of Expenses and Taxes.   51
 
       
12.6
  Successors and Assigns; Participations and Assignments.   53
 
       
12.7
  Replacements of Lenders under Certain Circumstances.   55
 
       
12.8
  Set-off, Etc.   56
 
       
12.9
  Marshalling; Payments Set Aside.   57
 
       
12.10
  Counterparts.   57
 
       
12.11
  Severability.   57
 
       
12.12
  Integration.   57
 
       
12.13
  Governing Law.   57
 
       
12.14
  Submission to Jurisdiction; Waivers.   58
 
       
12.15
  Acknowledgements.   58
 
       
12.16
  Waivers of Jury Trial.   59
 
       
12.17
  Confidentiality.   59
 
       
12.18
  Treatment of Loans.   59
 
       

iii 



--------------------------------------------------------------------------------



 



         
 
       
SCHEDULES:
       
 
       
Schedule I
  Commitments    
Schedule II
  Environmental Matters    
Schedule III
  Pension and Welfare Matters    
Schedule IV
  Outstanding Liens on Closing Date    
 
       
EXHIBITS:
       
 
       
Exhibit A
  Form of Notice of Borrowing    
Exhibit B
  Form of Notice of Continuation    
Exhibit C
  Form of Closing Certificate    
Exhibit D
  Form of Compliance Certificate    

iv 



--------------------------------------------------------------------------------



 



          BRIDGE LOAN AGREEMENT, dated as of September 26, 2007, among ITC
HOLDINGS CORP., a Michigan corporation (the “Borrower”), various financial
institutions and other Persons from time to time parties hereto as lenders (each
a “Lender” and, collectively, the “Lenders”) and LEHMAN COMMERCIAL PAPER INC.,
as administrative agent (in such capacity, the “Administrative Agent”).
          The Borrower has requested that the Lenders make senior term loans to
it in an aggregate principal amount not exceeding $765,000,000. The Lenders are
prepared to make such loans upon the terms and conditions hereof, and,
accordingly, the parties hereto agree as follows:
ARTICLE 1
DEFINITIONS
          As used herein, the following terms shall have the meanings specified
in this Article 1 unless the context otherwise requires (it being understood
that defined terms in this Agreement shall include in the singular number the
plural and in the plural the singular):
          1.1 Defined Terms.
          “ABR” shall mean, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus 0.5%. For purposes hereof, “Prime Rate” shall
mean the prime lending rate as set forth on the British Banking Association
Reuters Page 5 (or such other comparable page as may, in the reasonable opinion
of the Administrative Agent, replace such page for the purpose of displaying
such rate), as in effect from time to time. Any change in the ABR due to a
change in any of the foregoing rates shall be effective as of the opening of
business on the effective date of such change in such rate.
          “ABR Loan” shall mean each Loan bearing interest at the rate provided
in Section 2.8(a).
          “Acquisition” shall mean Newco’s acquisition of the Purchased Assets
in accordance with the Asset Sale Agreement.
          “Administrative Agent” shall have the meaning provided in the preamble
to this Agreement and shall include such other financial institution as may be
appointed as the successor administrative agent in the manner and to the extent
described in Article 11.
          “Administrative Questionnaire” shall mean an Administrative
Questionnaire in a form supplied by the Administrative Agent.
          “Affiliate” shall mean, with respect to any Person, (a) any other
Person directly or indirectly controlling, controlled by, or under direct or
indirect common control with such Person, and (b) any other Person in which such
Person directly or indirectly through Subsidiaries has a 10% or greater equity
interest. A Person shall be deemed to control a Person if such Person possesses,
directly or indirectly, the power (i) to vote 10% or more of the Voting Stock
having ordinary voting power for the election of directors (or the equivalent)
of such other Person or (ii) to direct or cause the direction of the management
and policies of such other Person, whether through the ownership of Capital
Stock, by contract or otherwise.

5



--------------------------------------------------------------------------------



 



          “Aggregate Available Commitment” shall mean the aggregate amount of
the Commitments of all Lenders minus the Alternative Financing Amount.
          “Agreement” shall mean this Bridge Loan Agreement, as the same may be
amended, modified, supplemented, restated or replaced from time to time.
          “Alternative Financing Amount” shall mean the Net Available Proceeds
received by the Borrower, Newco and Newco’s Subsidiaries from Debt Incurrences
(other than under this Agreement) and Equity Issuances on or prior to the
Closing Date and applied to finance the Acquisition.
          “Applicable Margin” shall mean, for any day, the applicable rate per
annum set forth below, based upon the ratings by Moody’s and S&P applicable on
such date to the Borrower’s non-credit-enhanced long term senior unsecured debt:

                  Borrower's Debt   Applicable Margin Rating (S&P/Moody's)  
LIBOR Loan   ABR Loan
Category 1
A/A2
    0.35 %     0 %
Category 2
A-/A3
    0.40 %     0 %
Category 3
BBB+/Baa1
    0.45 %     0 %
Category 4
BBB/Baa2
    0.50 %     0 %
Category 5
BBB-/Baa3
    0.625 %     0 %
Category 6
BB+/Ba1 or lower
    1.25 %     0.25 %

          For purposes of this definition, (i) if the ratings established by S&P
and Moody’s shall fall within different Categories, the Applicable Margin shall
be based on the higher of the two ratings unless one of the two ratings is two
or more Categories lower than the other, in which case the Applicable Margin
shall be determined by reference to the Category next below the higher of the
two Categories (provided that if the rating established by S&P is BBB- and the
rating established by Moody’s is Ba1, or if the rating established by S&P is BB+
and the rating established by Moody’s is Baa3, the Applicable Margin shall be
(x) in respect of LIBOR Loans, 1.00% and (y) in respect of ABR Loans, 0%),
(ii) if only one rating is available from either S&P or Moody’s, then such
rating shall be used to determine the applicable Category, (iii) if neither S&P
nor Moody’s shall have in effect a rating for the Borrower’s non-credit-enhanced
long term

6



--------------------------------------------------------------------------------



 



senior unsecured debt, then Category 6 above shall apply, and (iv) if the
ratings established or deemed to have been established by S&P or Moody’s shall
be changed (other than as a result of a change in the rating system of S&P or
Moody’s), such change shall be effective as of the date on which it is first
announced by the applicable rating agency. Each change in the Applicable Margin
shall apply during the period commencing on the effective date of such change
and ending on the date immediately preceding the effective date of the next such
change. If the rating system of Moody’s or S&P shall change, or if either such
rating agency shall cease to be in the business of rating corporate debt
obligations, the Borrower and the Lenders shall negotiate in good faith to amend
this definition to reflect such changed rating system or the unavailability of
ratings from such rating agency and, pending the effectiveness of any such
amendment, the Applicable Margin shall be determined by reference to the rating
most recently in effect prior to such change or cessation.
          “Approved Fund” shall mean any Person (other than a natural person)
that is or will be engaged in making, purchasing, holding or otherwise investing
in commercial loans and similar extensions of credit in the ordinary course of
its business and that is administered or managed by a Lender, an Affiliate of a
Lender or an entity or an Affiliate of an entity that administers or manages a
Lender.
          “Arranger” shall mean Lehman Brothers Inc.
          “Asset Sale Agreement” shall mean the Asset Sale Agreement dated as of
January 18, 2007 between Interstate Power and Light Company, an Iowa
corporation, and Newco.
          “Assignee” shall have the meaning provided in Section 12.6(b)(i).
          “Assignment and Acceptance” shall mean the assignment and acceptance
agreement delivered by each Assignee pursuant to Section 12.6(b)(ii).
          “Attributable Value” shall mean, with respect to any Sale and
Leaseback Transaction, as of the time of determination, the lesser of (i) the
sale price of the property or assets so leased multiplied by a fraction the
numerator of which is the remaining portion of the base term of the lease
included in such Sale and Leaseback Transaction and the denominator of which is
the base term of such lease, and (ii) the total obligation (discounted to
present value at the rate of interest specified by the terms of such lease) of
the lessee for rental payments (other than amounts required to be paid on
account of property taxes as well as maintenance, repairs, insurance, water
rates and other items which do not constitute payments for property rights)
during the remaining portion of the base term of the lease included in such Sale
and Leaseback Transaction.
          “Authorized Officer” shall mean the Chief Executive Officer, the
President, any Executive Vice-President, any Senior Executive Vice President,
any Senior Vice-President, the Chief Financial Officer, the Treasurer or General
Counsel of the Borrower or any other senior officer of the Borrower designated
as such in writing to the Administrative Agent by the Borrower.
          “Availability Period” shall mean the period from and including the
date of this Agreement to and including December 31, 2007.

7



--------------------------------------------------------------------------------



 



          “Bankruptcy Code” shall have the meaning provided in Section 10.5.
          “Borrower” shall have the meaning provided in the recitals to this
Agreement.
          “Borrowing” shall mean the incurrence of one Type of Loan on a given
date (or resulting from conversions or continuations on a given date) having, in
the case of LIBOR Loans, the same LIBOR Period (provided that ABR Loans incurred
pursuant to Section 2.10(b) shall be considered part of any related Borrowing of
LIBOR Loans).
          “Business” shall have the meaning provided in Section 8.11.
          “Business Day” shall mean (a) for all purposes other than as covered
by clause (b) below, any day excluding Saturday, Sunday and any day that shall
be in the City of New York a legal holiday or a day on which banking
institutions are authorized or required by law or other governmental actions to
close, and (b) with respect to all notices and determinations in connection
with, and payments of principal and interest on, LIBOR Loans, any day that is a
Business Day described in clause (a) excluding any day that shall be in the City
of London a legal holiday or a day on which banking institutions are authorized
or required by law or other governmental actions to close.
          “Capital Lease”, as applied to any Person, shall mean any lease of any
property (whether real, personal or mixed) by that Person as lessee that, in
conformity with GAAP, is, or is required to be, accounted for as a finance lease
obligation on the balance sheet of that Person.
          “Capital Stock” shall mean common shares, preferred shares or other
equivalent equity interests (howsoever designated) of capital stock of a
corporation, equity preferred or common interests or membership interests in a
limited liability company, limited or general partnership interests in a
partnership or any other equivalent of such ownership interest.
          “Capitalized Lease Obligations” shall mean, as applied to any Person,
all obligations under Capital Leases of such Person and its Subsidiaries, in
each case taken at the amount thereof accounted for as liabilities in accordance
with GAAP.
          “Change of Ownership” shall mean and be deemed to have occurred if
(i) any person or group (within the meaning of the Securities and Exchange Act
of 1934, as amended, and the rules of the Securities and Exchange Commission
thereunder) shall become, directly or indirectly, the beneficial owner of
capital stock representing more than 35% of the ordinary voting power
represented by the issued and outstanding Voting Stock of the Borrower; and/or
(ii) a majority of the incumbent directors of the Borrower ceases to be persons
who were either (x) directors of the Borrower on the Closing Date or (y) new
directors (such persons being called herein “New Members”) appointed or
nominated for election by one or more persons who were members of the board of
directors of the Borrower on the Closing Date or who were appointed or nominated
by one or more such New Members whether or not they were members on the Closing
Date.
          “Closing Date” shall mean the date (which shall be a Business Day) on
which the conditions precedent set forth in Section 6.1 have been satisfied or
waived.

8



--------------------------------------------------------------------------------



 



          “Code” shall mean the Internal Revenue Code of 1986, and the
regulations thereunder, in each case as amended, reformed or otherwise modified
from time to time.
          “Commitment” shall mean, as to each Lender, the obligation of such
Lender (on and subject to the terms and conditions hereof) to make a Loan to the
Borrower pursuant to Section 2.1 in a principal amount up to but not exceeding
the amount set forth opposite the name of such Lender on Schedule I or in any
Assignment and Acceptance to which such Lender is a party (as such commitment
may be reduced or increased from time to time pursuant to assignments by or to
such Lender in accordance with Section 12.6).
          “Commitment Percentage” shall mean, at any time, for each Lender, the
percentage obtained by dividing (a) the aggregate outstanding principal amount
of such Lender’s Loans by (b) the aggregate outstanding principal amount of all
Loans (or, if no Loans are outstanding, the percentage obtained by dividing
(x) such Lender’s Commitment by (y) the aggregate amount of the Commitments of
all Lenders).
          “Compliance Certificate” shall have the meaning provided in
Section 8.1(c).
          “Confidential Information” shall have the meaning provided in
Section 12.17.
          “Consolidated Capitalization” shall mean consolidated total assets
less consolidated non-interest bearing current liabilities, all as shown on the
Borrower’s most recently delivered audited consolidated balance sheet prepared
in accordance with GAAP.
          “Control”, “Controls” and “Controlled”, when used with respect to any
Person, shall mean the power to direct the management and policies of such
Person, directly or indirectly, whether through ownership of Voting Stock, by
contract or otherwise.
          “Controlled Group” shall mean all members of a controlled group of
corporations and all members of a controlled group of trades or businesses
(whether or not incorporated) under common control which, together with the
Borrower, are treated as a single employer under Section 414(b) or 414(c) of the
Code or Section 4001 of ERISA.
          “Debt Incurrence” shall mean the incurrence by the Borrower, Newco or
any of Newco’s Subsidiaries of any Indebtedness.
          “Default” shall mean any event, act or condition that with notice or
lapse of time, or both, would constitute an Event of Default.
          “Defaulting Lender” shall mean any Lender with respect to which a
Lender Default is in effect.
          “Dollars” and “$” shall mean lawful currency of the United States.
          “Environmental Claims” shall mean any and all administrative,
regulatory or judicial actions, suits, demands, demand letters, claims, liens,
notices of non-compliance, investigations (other than internal reports prepared
by the Borrower or any of its Subsidiaries (a) in the ordinary course of such
Person’s business or (b) as required in connection with a financing transaction
or

9



--------------------------------------------------------------------------------



 



an acquisition or disposition of real estate) or proceedings relating in any way
to any Environmental Law or any permit issued, or any approval given, under any
such Environmental Law (hereinafter, “Claims”), including (i) any and all Claims
by governmental or regulatory authorities for enforcement, cleanup, removal,
response, remedial or other actions or damages pursuant to any applicable
Environmental Law and (ii) any and all Claims by any third party seeking
damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from Hazardous Materials or arising from alleged
injury or threat of injury to health, safety (with respect to Hazardous
Materials or conditions in the environment) or the environment.
          “Environmental Law” shall mean any applicable federal, provincial,
state, foreign or local statute, law, rule, regulation, ordinance, code and rule
of common law now or hereafter in effect and in each case as amended, and any
binding judicial or administrative interpretation thereof, including any binding
judicial or administrative order, consent decree or judgment, relating to the
environment, human health or safety (with respect to Hazardous Materials or
conditions in the environment) or Hazardous Materials.
          “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended, and any successor statute thereto of similar import, together
with the regulations thereunder, in each case as in effect from time to time.
References to Sections of ERISA also refer to any successor Sections thereto.
          “Equity Issuance” shall mean (a) any issuance or sale (whether public
or private) by the Borrower, Newco or any of Newco’s Subsidiaries after the
Closing Date of (i) any of its Capital Stock, (ii) any warrants or options
exercisable in respect of its Capital Stock (other than any warrants or options
issued to directors, officers or employees of the Borrower, Newco or any of
Newco’s Subsidiaries pursuant to employee benefit plans established in the
ordinary course of business and any Capital Stock of the Borrower issued upon
the exercise of such warrants or options) or (iii) any other security or
instrument representing an equity interest (or the right to obtain any equity
interest) in the Borrower, Newco or any of Newco’s Subsidiaries or (b) the
receipt by the Borrower, Newco or any of Newco’s Subsidiaries of any capital
contribution (whether or not evidenced by any equity security issued by the
recipient of such contribution); provided that Equity Issuance shall not include
(x) any such issuance or sale by any Subsidiary of Newco to the Borrower, Newco
or any wholly owned Subsidiary of Newco or (y) any capital contribution by the
Borrower to Newco or any wholly owned Subsidiary of Newco, or by Newco to any
wholly owned Subsidiary of Newco.
          “Event of Default” shall have the meaning provided in Article 10.
          “Federal Funds Effective Rate” shall mean, for any day, the weighted
average of the per annum rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average of the quotations for the day of such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it.
          “Fees” shall mean all amounts payable pursuant to, or referred to in,
Article 3.

10



--------------------------------------------------------------------------------



 



          “Finance Parties” shall mean the Administrative Agent and the Lenders.
          “F.R.S. Board” shall mean the Board of Governors of the Federal
Reserve System or any successor thereto.
          “GAAP” shall mean generally accepted accounting principles in the
United States as in effect from time to time.
          “Governmental Authority” shall mean any nation or government, any
state or other political subdivision thereof, and any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government.
          “Guarantee Obligations” shall mean, as to any Person, any obligation
of such Person guaranteeing or intended to guarantee any Indebtedness of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including any obligation of such Person, whether or not contingent,
(a) to purchase any such Indebtedness or any property constituting direct or
indirect security therefor, (b) to advance or supply funds (i) for the purchase
or payment of any such Indebtedness or (ii) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (c) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such
Indebtedness of the ability of the primary obligor to make payment of such
Indebtedness or (d) otherwise to assure or hold harmless the owner of such
Indebtedness against loss in respect thereof; provided that, the term “Guarantee
Obligations” shall not include endorsements of instruments for deposit or
collection in the ordinary course of business. The amount of any Guarantee
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the Indebtedness in respect of which such Guarantee Obligation is made
or, if not stated or determinable, the maximum reasonably anticipated liability
in respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith or, if the Guarantee Obligation is
expressly limited to a specified amount, such specified amount.
          “Hazardous Material” shall mean (a) any petroleum or petroleum
products, radioactive materials, friable asbestos, urea formaldehyde foam
insulation, transformers or other equipment that contain dielectric fluid
containing regulated levels of polychlorinated biphenyls, and radon gas; (b) any
chemicals, materials or substances defined as or included in the definition of
“hazardous substances”, “hazardous waste”, “hazardous materials”, “extremely
hazardous waste”, “restricted hazardous waste”, “toxic substances”, “toxic
pollutants”, “contaminants”, or “pollutants”, or words of similar import, under
any applicable Environmental Law; and (c) any other chemical, material or
substance, exposure to which is prohibited, limited or regulated by any
Governmental Authority.
          “including” and “include” shall mean including without limiting the
generality of any description preceding such term, and, for purposes of this
Agreement, the parties hereto agree that the rule of ejusdem generis shall not
be applicable to limit a general statement, which is followed by or referable to
an enumeration of specific matters, to matters similar to the matters
specifically mentioned.

11



--------------------------------------------------------------------------------



 



          Indebtedness” of any Person shall mean (a) all indebtedness of such
Person for borrowed money, (b) the deferred purchase price of assets or services
that in accordance with GAAP would be classified as a liability on the balance
sheet of such Person, (c) the face amount of all letters of credit issued for
the account of such Person and, without duplication, all drafts drawn
thereunder, (d) all Indebtedness of a second Person secured by any Lien on any
property owned by such first Person, whether or not such Indebtedness has been
assumed, (e) all Capitalized Lease Obligations of such Person, (f) all existing
payment obligations of such Person under interest rate swap, cap or collar
agreements, interest rate future or option contracts, currency swap agreements,
currency future or option contracts and other similar agreements, (g) all
existing payment obligations of such Person under commodity future contracts and
other similar agreements and (h) without duplication, all Guarantee Obligations
of such Person; provided that, Indebtedness shall not include current payables
and accrued expenses, in each case arising in the ordinary course of business.
          “ITC” shall mean International Transmission Company, a Michigan
corporation and Subsidiary of the Borrower.
          “ITC First Mortgage Indenture” shall mean the First Mortgage and Deed
of Trust, dated as of July 15, 2003, between ITC and BNY Midwest Trust Company,
as trustee thereunder, as the same may be amended, supplemented or otherwise
modified and in effect from time to time.
          “Lender” and “Lenders” shall have the respective meanings provided in
the preamble to this Agreement.
          “Lender Default” shall mean a Lender having notified the
Administrative Agent and/or the Borrower that it does not intend to comply with
the obligations under Section 2.1(a) as a result of the control of such Lender
being assumed by any regulatory authority or the appointment of a receiver or
conservator with respect to such Lender at the direction or request of any
regulatory agency or authority.
          “LIBOR” shall mean, with respect to each LIBOR Period for each LIBOR
Loan, a rate per annum, expressed on the basis of a 360 day year, equal to the
annual interest rate for deposits of Dollars for a maturity most nearly
comparable to such LIBOR Period which appears on Reuters Page LIBOR01 (or on any
successor or substitute page of such service, or any successor to or substitute
for such service, providing rate quotations comparable to those currently
provided on such page of such service, as determined by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) as of 11:00 a.m.
(London time) on the second Business Day prior to the commencement of such LIBOR
Period; provided that if such service is not available on such day, then the
interest rate at which the Administrative Agent is offered deposits of Dollars
by leading banks in the London interbank market as of 11:00 a.m. (London time)
on the second Business Day prior to the commencement of such LIBOR Period, for
delivery on the first day of such LIBOR Period for the number of days comprised
in such LIBOR Period and in an amount comparable to the amount of such LIBOR
Loan.

12



--------------------------------------------------------------------------------



 



          “LIBOR Loan” shall mean each Loan bearing interest at the rate
provided in Section 2.8(b).
          “LIBOR Period” shall mean, with respect to a LIBOR Loan, the interest
period selected by the Borrower for such LIBOR Loan in accordance with
Section 2.9.
          “Lien” shall mean any mortgage, pledge, security interest,
hypothecation, assignment by way of security, lien (statutory or other) or
similar encumbrance (including any agreement to give any of the foregoing, any
conditional sale or other title retention agreement or any lease in the nature
thereof).
          “Material Adverse Effect” shall mean a circumstance or condition
affecting the business, assets, operations, properties or financial condition of
the Borrower and its Subsidiaries taken as a whole that would materially
adversely affect the ability of the Borrower to perform its obligations under
this Agreement.
          “Material Subsidiary” shall mean, as at any date, a Subsidiary (the
“Subject Subsidiary”), including its subsidiaries, which meet any of the
following conditions:
     (a) The Borrower’s and its other Subsidiaries’ investments in and advances
to the Subject Subsidiary and its Subsidiaries exceeds 10% of the total assets
of the Borrower and its Subsidiaries consolidated as of the end of the then most
recently completed fiscal year; or
     (b) The Borrower’s and its other Subsidiaries’ proportionate share of the
total assets (after intercompany eliminations) of the Subsidiary exceeds 10% of
the total assets of the Borrower and its Subsidiaries consolidated as of the end
of the then most recently completed fiscal year; or
     (c) The Borrower’s and its other Subsidiaries’ equity in the income from
continuing operations before income taxes, extraordinary items and cumulative
effect of a change in accounting principles of the Subject Subsidiary and its
Subsidiaries exceeds 10% of such income of the Borrower and its Subsidiaries
consolidated for the then most recently completed fiscal year.
          “Maturity Date” shall mean the date falling 364 days after the Closing
Date.
          “METC” shall mean Michigan Electric Transmission Company, LLC, a
Michigan corporation.
          “METC First Mortgage Indenture” shall mean the First Mortgage
Indenture, dated as of December 10, 2003, between METC and JPMorgan Chase Bank,
N.A., as Trustee, as the same may be amended, supplemented or otherwise modified
from time to time.
          “Minimum Borrowing Amount” shall mean $500,000.
          “Moody’s” shall mean Moody’s Investors Service, Inc. or any successor
by merger or consolidation to its business.

13



--------------------------------------------------------------------------------



 



          “Net Available Proceeds” shall mean, in the case of any Equity
Issuance or Debt Incurrence, the aggregate amount of all cash received by the
Borrower, Newco or any of Newco’s Subsidiaries in respect thereof, net of
attorney’s fees, investment banking fees, accountant’s fees, underwriting
discounts and commissions and other customary fees and expenses incurred by
Borrower, Newco or such Subsidiary in connection therewith.
          “Net Tangible Assets” shall mean the amount shown as consolidated
total assets on the Borrower’s most recently delivered audited consolidated
balance sheet prepared in accordance with GAAP, less the following:
(i) intangible assets including, without limitation, such items as goodwill,
trademarks, tradenames, patents and unamortized debt discount and expense and
other regulatory assets carried as an asset on such balance sheet; and
(ii) appropriate adjustments, if any, on account of minority interests.
          “Newco” shall mean ITC Midwest LLC, a Michigan limited liability
company and a wholly-owned Subsidiary of the Borrower.
          “Newco Debt to Capitalization Ratio” shall mean, as of any date of
determination, the ratio of (a) Newco Total Debt as of such date to (b) Newco
Total Capitalization as of such date.
          “Newco Total Capitalization” shall mean, as of any date of
determination, the sum, without duplication, of (a) Newco Total Debt and (b) the
total stockholder’s equity of Newco as determined in accordance with GAAP;
provided that the term “Newco Total Capitalization” shall exclude the non-cash
effects of the March 31, 2006 FAS Statement titled “Employers’ Accounting for
Defined Pension and Postretirement Plans”.
          “Newco Total Debt” shall mean, as of any date of determination,
(a) the sum, without duplication, of (i) all Indebtedness of Newco and its
Subsidiaries for borrowed money outstanding on such date, (ii) all Capitalized
Lease Obligations of Newco and its Subsidiaries outstanding on such date and
(iii) all Indebtedness of Newco and its Subsidiaries of the types described in
clauses (b) and (d) of the definition of Indebtedness (but in the case of clause
(d), only to the extent such Indebtedness is assumed by Newco or any of its
Subsidiaries), all calculated on a consolidated basis in accordance with GAAP
and to the extent reflected as Indebtedness on the consolidated balance sheet of
Newco in accordance with GAAP minus (b) the aggregate amount of cash held by
Newco and its Subsidiaries as at such date and included in the cash accounts
listed on the consolidated balance sheet of Newco and its Subsidiaries and
deposited with the Administrative Agent to the extent the use thereof for
application to payment of Indebtedness of Newco and its Subsidiaries is not
prohibited by law or any contract to which Newco or any of its Subsidiaries is a
party (but in each case excluding equity securities that are mandatorily
redeemable 91 or more days after the Maturity Date and that are classified as
hybrid securities by Moody’s and/or S&P).
          “Non-U.S. Lender” shall mean any Lender that is not a “United States
person”, as defined under Section 7701(a)(30) of the Code.
          “Notice of Borrowing” shall mean a Notice of Borrowing provided
pursuant Section 2.3(a), substantially in the form of Exhibit A.
          “Notice of Continuation” shall have the meaning provided in
Section 2.6(a).

14



--------------------------------------------------------------------------------



 



          “Organic Document” shall mean, relative to any Person, its certificate
of incorporation, by-laws, certificate of partnership, partnership agreement,
certificate of formation, limited liability agreement, operating agreement and
all shareholder agreements, voting trusts and similar arrangements applicable to
any of such Person’s Capital Stock.
          “Participant” shall have the meaning provided in Section 12.6(c).
          “Pension Plan” shall mean a “pension plan”, as such term is defined in
Section 3(2) of ERISA, which is subject to Title IV of ERISA (other than a
multiemployer plan as defined in Section 4001(a)(3) of ERISA), and to which the
Borrower or any corporation, trade or business that is, along with the Borrower,
a member of a Controlled Group, is a contributing employer or a sponsor.
          “Permitted Liens” shall mean (a) Liens for taxes, assessments, customs
duties or governmental charges or claims not yet due or which are being
contested in good faith and by appropriate proceedings for which appropriate
provisions have been established in accordance with GAAP; (b) Liens in respect
of property or assets of the Borrower or any of its Subsidiaries imposed by law,
such as carriers’, warehousemen’s and or mechanics’ Liens, and other similar
Liens arising in the ordinary course of business and Liens arising under zoning
laws and ordinances and municipal bylaws and regulations, in each case so long
as such Liens arise in the ordinary course of business and do not individually
or in the aggregate have a Material Adverse Effect; (c) Liens arising out of
pledges or deposits under workmen’s compensation laws or similar legislation and
Liens of judgments thereunder which are not currently dischargeable, or good
faith deposits in connection with bids, tenders, contracts (other than for the
payment of money) or leases to which the Borrower or any Subsidiary is a party,
or deposits to secure public or statutory obligations of the Borrower or any
Subsidiary, or deposits in connection with obtaining or maintaining
self-insurance or to obtain the benefits of any law, regulation or arrangement
pertaining to unemployment insurance, old age pensions, social security or
similar matters, or deposits of cash or obligations of the United States of
America to secure surety, appeal or customs bonds to which the Borrower or any
Subsidiary is a party, or deposits in litigation or other proceedings such as,
but not limited to, interpleader proceedings, and, to the extent not securing
Indebtedness, other similar obligations incurred in the ordinary course of
business; (d) easements, rights-of-way, restrictive covenants or agreements,
minor defects or irregularities in title and other similar charges or
encumbrances not interfering in any material respect with the business of the
Borrower and its Subsidiaries taken as a whole; and (e) to the extent not
securing Indebtedness, (i) liens arising from judgments or decrees in
circumstances not constituting an Event of Default under Section 10.7;
(ii) ground leases in respect of real property on which facilities owned or
leased by the Borrower or any of its Subsidiaries are located; (iii) any
interest or title of a lessor or secured by a lessor’s interest under any lease
not prohibited by this Agreement; (iv) liens incurred by the licensing of
trademarks by the Borrower or any of its Subsidiaries to others in the ordinary
course of business; and (v) leases or subleases granted to others, not
interfering in any material respect with the business of the Borrower and its
Subsidiaries taken as a whole.
          “Person” shall mean any individual, partnership, joint venture, firm,
corporation, limited liability company, association, trust or other enterprise
or any Governmental Authority.

15



--------------------------------------------------------------------------------



 



          “Purchased Assets” shall have the meaning provided in the Asset Sale
Agreement.
          “Real Estate” shall have the meaning provided in Section 8.1(e).
          “Register” shall have the meaning provided in Section 12.6(b)(iv).
          “Related Parties” shall mean, with respect to any specified Person,
such Person’s Affiliates and the respective directors, officers, employees,
agents and advisors of such Person and such Person’s Affiliates.
          “Required Lenders” shall mean, at any date, Lenders holding more than
50% of the aggregate outstanding principal amount of the Loans or, if no Loans
are outstanding, Lenders having more than 50% of the aggregate amount of the
Commitments.
          “Requirement of Law” shall mean, as to any Person, the Certificate of
Incorporation and By-Laws or other organizational or governing documents of such
Person, and any law, treaty, rule, regulation, guideline, policy or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or
assets or to which such Person or any of its property or assets is subject and
whether or not having the force of law.
          “Sale and Leaseback Transaction” shall have the meaning provided in
Section 9.5.
          “S&P” shall mean Standard & Poor’s Ratings Service or any successor by
merger or consolidation to its business.
          “Securities Act” shall mean the Securities Act of 1933, as amended.
          “Subsidiary” of any Person shall mean and include (a) any corporation
more than 50% of whose stock of any class or classes having by the terms thereof
ordinary voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock or issued share capital of any
class or classes of such corporation shall have or might have voting power by
reason of the happening of any, contingency) is at the time owned by such Person
directly or indirectly through Subsidiaries and (b) any partnership,
association, joint venture or other entity in which such Person directly or
indirectly through Subsidiaries has more than a 50% equity interest and more
than a 50% voting interest at the time and (c) any other corporation,
partnership, joint venture or other entity (i) the accounts of which would be
consolidated with those of such Person in such Person’s consolidated financial
statements if such statements were prepared in accordance with GAAP and
(ii) that is controlled (as defined in clause (b) of the definition of such term
in the definition of the term “Affiliate”) by such Person. Unless otherwise
expressly provided, all references herein to a “Subsidiary” shall mean a
Subsidiary of the Borrower.
          “Successor Borrower” shall have the meaning provided in
Section 9.2(a).
          “Taxes” shall have the meaning provided in Section 5.3(a)(i).

16



--------------------------------------------------------------------------------



 



          “Total Capitalization” shall mean, as of any date of determination,
the sum, without duplication, of (a) Total Debt and (b) the total stockholder’s
equity of the Borrower as determined in accordance with GAAP; provided that the
term “Total Capitalization” shall exclude the non-cash effects of the March 31,
2006 FAS Statement titled “Employers’ Accounting for Defined Pension and
Postretirement Plans”.
          “Total Debt” shall mean, as of any date of determination, (a) the sum,
without duplication, of (i) all Indebtedness of the Borrower and its
Subsidiaries for borrowed money outstanding on such date, (ii) all Capitalized
Lease Obligations of the Borrower and its Subsidiaries outstanding on such date
and (iii) all Indebtedness of the Borrower and its Subsidiaries of the types
described in clauses (b) and (d) of the definition of Indebtedness (but in the
case of clause (d), only to the extent such Indebtedness is assumed by the
Borrower or any Subsidiary), all calculated on a consolidated basis in
accordance with GAAP and to the extent reflected as Indebtedness on the
consolidated balance sheet of the Borrower in accordance with GAAP minus (b) the
aggregate amount of cash held by the Borrower and its Subsidiaries as at such
date and included in the cash accounts listed on the consolidated balance sheet
of the Borrower and its Subsidiaries and deposited with the Administrative Agent
to the extent the use thereof for application to payment of Indebtedness of the
Borrower and its Subsidiaries is not prohibited by law or any contract to which
the Borrower or any of its Subsidiaries is a party (but in each case excluding
equity securities that are mandatorily redeemable 91 or more days after the
Maturity Date and that are classified as hybrid securities by Moody’s and/or
S&P).
          “Total Debt to Capitalization Ratio” shall mean, as of any date of
determination, the ratio of (a) Total Debt as of such date to (b) Total
Capitalization as of such date.
          “Transactions” shall mean the execution, delivery and performance by
the Borrower of this Agreement, including the borrowing of the Loans and the use
of the proceeds thereof.
          “Type” shall mean as to any Loan, its nature as an ABR Loan or a LIBOR
Loan.
          “United States” and “US” shall mean the United States of America.
          “Voting Stock” shall mean Capital Stock of a Person which carries
voting rights or the right to Control such Person under any circumstances;
provided that Capital Stock which carries the right to vote or Control
conditionally upon the happening of an event shall not be considered Voting
Stock until the occurrence of such event and then only during the continuance of
such event.
          “Welfare Plan” shall mean a “welfare plan”, as such term is defined in
Section 3(1) of ERISA.
          1.2 Accounting Terms; GAAP.
          Except as otherwise expressly provided herein, all terms of an
accounting or financial nature shall be construed in accordance with GAAP, as in
effect from time to time; provided that, if the Borrower notifies the
Administrative Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the date hereof in
GAAP or in the application thereof on the operation of such provision (or if the
Administrative

17



--------------------------------------------------------------------------------



 



Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.
ARTICLE 2
AMOUNT AND TERMS OF CREDIT
          2.1 Commitments.
          (a) Subject to and upon the terms and conditions herein set forth,
each Lender severally agrees to make a single loan (each a “Loan” and,
collectively, the “Loans”) to the Borrower on a Business Day during the
Availability Period in Dollars in a principal amount up to but not exceeding
such Lender’s Commitment and, as to all Lenders, in an aggregate principal
amount up to but not exceeding the Aggregate Available Commitments. Loans may,
at the option of the Borrower, be incurred and maintained as, and/or converted
into, ABR Loans or LIBOR Loans (provided that all Loans made by each of the
Lenders pursuant to the same Borrowing shall, unless otherwise specifically
provided herein, consist entirely of Loans of the same Type).
          (b) The Borrower shall use the proceeds from the Loans to finance the
Acquisition and to pay related costs and expenses.
          2.2 Minimum Amount of Each Borrowing; Maximum Number of Borrowings.
          The aggregate principal amount of each Borrowing of Loans shall be in
a multiple of $100,000 and shall not be less than the Minimum Borrowing Amount.
At no time shall there be outstanding more than 15 Borrowings of LIBOR Loans
under this Agreement.
          2.3 Notice of Borrowing.
          (a) When the Borrower desires to borrow the initial Loans hereunder,
it shall give the Administrative Agent at the office of the Administrative Agent
set forth in Section 12.2(a)(ii), (i) a written Notice of Borrowing (or
telephonic notice promptly confirmed in writing) prior to 12:00 noon (New York
time) at least three Business Days prior to the proposed day of a Borrowing of
LIBOR Loans and (ii) a written Notice of Borrowing (or telephonic notice
promptly confirmed in writing) prior to 10:00 a.m. (New York time) on the
proposed day of a Borrowing of ABR Loans. Each such Notice of Borrowing, except
as otherwise expressly provided in Section 2.10, shall be irrevocable and shall
specify (i) the aggregate principal amount of the Loans to be made pursuant to
such Borrowing, (ii) the date of Borrowing (which shall be a Business Day),
(iii) whether the Borrowing shall consist of ABR Loans or LIBOR Loans, (iv) if
such Borrowing shall consist of LIBOR Loans, the LIBOR Period to be initially
applicable thereto and (v) the number and location of the account to which funds
are to be disbursed. The Administrative Agent shall promptly give each Lender
written notice (or telephonic notice

18



--------------------------------------------------------------------------------



 



promptly confirmed in writing) of each proposed Borrowing of Loans, of such
Lender’s proportionate share thereof and of the other matters covered by the
related Notice of Borrowing.
          (b) Without in any way limiting the obligation of the Borrower to
confirm in writing any notice it may give hereunder by telephone, the
Administrative Agent may act prior to receipt of written confirmation without
liability upon the basis of such telephonic notice believed by the
Administrative Agent in good faith to be from an Authorized Officer of the
Borrower. In each such case the Borrower hereby waives the right to dispute the
Administrative Agent’s record of the terms of any such telephonic notice.
          2.4 Disbursement of Funds.
          (a) No later than 12:00 Noon (New York time) on the date specified in
the Notice of Borrowing, each Lender will make available its pro rata portion,
if any, of each Borrowing requested to be made on such date in the manner
provided below.
          (b) Each Lender shall make available all amounts it is to fund under
any Borrowing in immediately available funds to the Administrative Agent at the
office of the Administrative Agent set forth in Section 12.2(a)(ii), and the
Administrative Agent will make available to the Borrower by depositing such
funds as specified in the Notice of Borrowing, the aggregate of the amounts so
made available. Unless the Administrative Agent shall have been notified by any
Lender prior to the Closing Date that such Lender does not intend to make
available to the Administrative Agent its portion of the Borrowing or Borrowings
to be made on the Closing Date, the Administrative Agent may assume that such
Lender has made such amount available to the Administrative Agent on the Closing
Date, and the Administrative Agent, in reliance upon such assumption, may (in
its sole discretion and without any obligation to do so) make available to the
Borrower a corresponding amount. If such corresponding amount is not in fact
made available to the Administrative Agent by such Lender and the Administrative
Agent has made available same to the Borrower, the Administrative Agent shall be
entitled to recover such corresponding amount from such Lender. If such Lender
does not pay such corresponding amount forthwith upon the Administrative Agent’s
demand therefor, the Administrative Agent shall promptly notify the Borrower,
and the Borrower shall immediately pay such corresponding amount to the
Administrative Agent. The Administrative Agent shall also be entitled to recover
from such Lender or the Borrower, as the case may be, interest on such
corresponding amount in respect of each day from the date such corresponding
amount was made available by the Administrative Agent to the Borrower to the
date such corresponding amount is recovered by the Administrative Agent, at a
rate per annum equal to (i) if paid by such Lender, at the Federal Funds
Effective Rate or (ii) if paid by the Borrower, the then-applicable rate of
interest, calculated in accordance with Section 2.8, for the respective Loans.
          (c) Nothing in this Section 2.4 shall be deemed to relieve any Lender
from its obligation to fulfill its commitments hereunder or to prejudice any
rights that the Borrower may have against any Lender as a result of any default
by such Lender hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to fulfill its commitments
hereunder).

19



--------------------------------------------------------------------------------



 



          2.5 Repayment of Loans; Evidence of Debt.
          (a) The Borrower shall, for the benefit of the Lenders, on the
Maturity Date, repay to the Administrative Agent the then-unpaid Loans.
          (b) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the Indebtedness of the Borrower to the
appropriate lending office of such Lender resulting from each Loan made by such
lending office of such Lender from time to time, including the amounts and
currency of principal and interest payable and paid to such lending office of
such Lender from time to time under this Agreement.
          (c) The Administrative Agent shall maintain the Register pursuant to
Section 12.6, and a sub-account for each Lender, in which Register and
sub-accounts (taken together) shall be recorded (i) the amount of each Loan made
hereunder, the Type of each Loan made and the LIBOR Period applicable thereto,
(ii) the amount of any principal or interest due and payable or to become due
and payable from the Borrower to each Lender hereunder and (iii) the amount of
any sum received by the Administrative Agent hereunder from the Borrower and
each Lender’s share thereof.
          (d) The entries made in the Register and accounts and subaccounts
maintained pursuant to paragraphs (b) and (c) of this Section shall, to the
extent permitted by applicable law, be prima facie evidence of the existence and
amounts of the obligations of the Borrower therein recorded; provided that the
failure of any Lender or the Administrative Agent to maintain such account, such
Register or such subaccount, as applicable, or any error therein, shall not in
any manner affect the obligation of the Borrower to repay (with applicable
interest) the Loans made to the Borrower by such Lender in accordance with the
terms of this Agreement. In the event that there is an inconsistency between the
accounts maintained by a Lender pursuant to Section 2.5(b) and the Register
maintained by the Administrative Agent pursuant to Section 12.6, the said
Register shall prevail.
          (e) All payments to be made by the Administrative Agent to any Lender
hereunder shall be made in accordance with the payment instructions of such
Lender set forth on the signature page of such Lender hereunder or, if such
Lender is an Assignee, set forth in the Assignment and Acceptance of such
Lender.
          2.6 Changes in Type of Loan.
          (a) The Borrower shall have the option on any Business Day to convert
all or a portion equal to at least the Minimum Borrowing Amount of the
outstanding principal amount of Loans of one Type into a Borrowing or Borrowings
of another permitted Type or to continue the outstanding principal amount of any
LIBOR Loans as LIBOR Loans for an additional LIBOR Period; provided that (i) no
partial continuation of LIBOR Loans shall reduce the outstanding principal
amount of LIBOR Loans made pursuant to a single Borrowing to less than the
Minimum Borrowing Amount, (ii) ABR Loans may not be converted into LIBOR Loans,
if a Default or Event of Default is in existence on the date of the proposed
conversion and the Administrative Agent has or the Required Lenders have
determined in its or their sole discretion not to permit such conversion,
(iii) LIBOR Loans may not be continued as LIBOR Loans for an

20



--------------------------------------------------------------------------------



 



additional LIBOR Period if a Default or Event of Default is in existence on the
date of the proposed continuation and the Administrative Agent has or the
Required Lenders have determined in its or their sole discretion not to permit
such continuation, (iv) no LIBOR Period in excess of one month may be selected
for any LIBOR Loan if a Default or Event of Default is in existence on the date
of the proposed continuation and the Administrative Agent has or the Required
Lenders have determined in its or their sole discretion not to permit such
longer LIBOR Period, (v) Borrowings resulting from continuations or conversions
pursuant to this Section 2.6 shall be limited in number as provided in
Section 2.2 and (vi) the outstanding principal amount of a Loan of one Type may
not be converted into a Borrowing of another permitted Type until the end of the
current LIBOR Period for such Loan. Each such continuation or conversion shall
be effected by the Borrower by giving the Administrative Agent at the location
set forth in Section 12.2 prior to 12:00 Noon (New York time) at least three
Business Days’ prior written notice substantially in the form of Exhibit B (or
telephonic notice promptly confirmed in writing) (each a “Notice of
Continuation”) specifying the Loans to be so continued or converted, the Type of
Loans to be continued or converted into and, if such Loans are to be converted
or continued as LIBOR Loans, the LIBOR Period to be initially applicable
thereto. The Administrative Agent shall give each Lender notice as promptly as
practicable of any such proposed continuation or conversion affecting any of its
Loans. This Section shall not be construed to permit the Borrower to change the
currency of any Borrowing.
          (b) If any Default or Event of Default is in existence at the time of
any proposed continuation of any LIBOR Loans and the Administrative Agent has or
the Required Lenders have determined in its or their sole discretion not to
permit such continuation, such LIBOR Loans shall be automatically converted on
the last day of the current LIBOR Period into ABR Loans.
          (c) If upon the expiration of any LIBOR Period in respect of LIBOR
Loans, the Borrower has failed to elect a new LIBOR Period to be applicable
thereto as provided in paragraph (a) above, the Borrower shall be deemed to have
elected to convert such Borrowing of LIBOR Loans into a Borrowing of ABR Loans
effective as of the expiration date of such current LIBOR Period.
          2.7 Pro Rata Borrowings.
          Each Borrowing of Loans under this Agreement shall be made by the
Lenders pro rata on the basis of their then-applicable Commitment Percentage. It
is understood that no Lender shall be responsible for any default by any other
Lender in its obligation to make Loans hereunder and that each Lender shall be
obligated to make the Loans provided to be made by it hereunder, regardless of
the failure of any other Lender to fulfill its commitments hereunder.
          2.8 Interest and Fees.
          (a) The unpaid principal amount of each ABR Loan shall bear interest
from the date of the Borrowing thereof until maturity (whether by acceleration
or otherwise and both before and after default and judgment) at a rate per annum
that shall at all times be equal to the Applicable Margin for ABR Loans plus the
ABR in effect from time to time.

21



--------------------------------------------------------------------------------



 



          (b) The unpaid principal amount of each LIBOR Loan shall bear interest
from the date of the Borrowing thereof until maturity (whether by acceleration
or otherwise and both before and after default and judgment) at a rate per annum
that shall at all times be equal to the Applicable Margin for LIBOR Loans plus
the relevant LIBOR.
          (c) If all or a portion of (i) the principal amount of any Loan or
(ii) any interest thereon or fees payable hereunder shall not be paid when due
(whether at the stated maturity, by acceleration or otherwise), such overdue
amount shall bear interest at a rate per annum that is (x) in the case of
overdue principal, equal to the rate that would otherwise be applicable thereto
plus, to the extent permitted by applicable law, 2.00% (after as well as before
maturity and judgment), (y) in the case of any overdue interest with respect to
any Loan, equal to the rate of interest applicable to such Loan plus, to the
extent permitted by applicable law, 2.00%, or (z) in the case of any overdue
fees or other amounts owing hereunder, equal to the rate of interest then
applicable to Loans maintained as ABR Loans plus 2.00%, in each case from and
including the date of such non-payment to but excluding the date on which such
amount is paid in full (after as well as before maturity and judgment). All
interest payable pursuant to this Section 2.8(c) shall be payable upon demand.
          (d) Interest on each Loan shall accrue from and including the date of
any Borrowing to but excluding the date of any repayment thereof and shall,
except as otherwise provided pursuant to Section 2.8(c), be payable (i) in
respect of each ABR Loan, quarterly in arrears on the last Business Day of each
of March, June, September and December, (ii) in respect of each LIBOR Loan, on
the last day of each LIBOR Period applicable thereto and, in the case of an
LIBOR Period in excess of three months, on each date occurring at three-month
intervals after the first day of such LIBOR Period, (iii) in respect of each
Loan on any prepayment (on the amount prepaid), at maturity (whether by
acceleration or otherwise) and, after such maturity, on demand.
          (e) All computations of interest hereunder shall be made in accordance
with Section 5.4.
          (f) The Administrative Agent, upon determining the interest rate for
any Borrowing of LIBOR Loans, shall promptly notify the Borrower and the
relevant Lenders thereof. Each such determination shall, absent clearly
demonstrable error, be final and conclusive and binding on all parties hereto.
          2.9 LIBOR Periods.
          At the time the Borrower gives a Notice of Borrowing or Notice of
Continuation in respect of the making of, or conversion into or continuation as,
a Borrowing of LIBOR Loans prior to 10:00 a.m. (New York time) on the third
Business Day prior to the applicable date of making or conversion or
continuation of such LIBOR Loans, the Borrower shall have the right to elect by
giving the Administrative Agent written notice of (or telephonic notice promptly
confirmed in writing) the LIBOR Period applicable to such Borrowing, which LIBOR
Period shall, at the option of the Borrower, be one, two, three or six months
(or, with the consent of each Lender, nine or twelve months). Notwithstanding
anything to the contrary contained above:

22



--------------------------------------------------------------------------------



 



          (a) the initial LIBOR Period for any Borrowing of LIBOR Loans shall
commence on the date of such Borrowing (including the date of any conversion
from a Borrowing of ABR Loans) and each LIBOR Period occurring thereafter in
respect of such Borrowing shall commence on the day on which the next preceding
LIBOR Period expires;
          (b) if any LIBOR Period relating to a Borrowing of LIBOR Loans begins
on the last Business Day of a calendar month or begins on a day for which there
is no numerically corresponding day in the calendar month at the end of such
LIBOR Period, such LIBOR Period shall end on the last Business Day of the
calendar month at the end of such LIBOR Period;
          (c) if any LIBOR Period would otherwise expire on a day that is not a
Business Day, such LIBOR Period shall expire on the next succeeding Business
Day; provided that if any LIBOR Period in respect of a LIBOR Loan would
otherwise expire on a day that is not a Business Day but is a day of the month
after which no further Business Day occurs in such month, such LIBOR Period
shall expire on the next preceding Business Day; and
          (d) the Borrower shall not be entitled to elect any LIBOR Period in
respect of any LIBOR Loan if such LIBOR Period would extend beyond the Maturity
Date.
          2.10 Increased Costs, Illegality, etc.
          (a) In the event that any Lender shall have reasonably determined
(which determination shall, absent clearly demonstrable error, be final and
conclusive and binding upon all parties hereto):
          (i) on any date for determining LIBOR for a Borrowing of LIBOR Loans
for any LIBOR Period that by reason of any changes arising on or after the date
hereof affecting the London interbank market (x) deposits in Dollars in the
principal amounts of the Loans comprising such Borrowing are not readily
available to such Lender in the London interbank market or (y) adequate and fair
means do not exist for ascertaining the applicable interest rate on the basis
provided for in the definition of LIBOR; or
          (ii) at any time, that such Lender shall incur increased costs or
reductions in the amounts received or receivable hereunder with respect to any
LIBOR Loans (other than any such increase or reduction attributable to taxes)
because of (x) any change since the date hereof in any applicable law,
governmental rule, regulation, guideline or order (or in the interpretation or
administration thereof and including the introduction of any new law or
governmental rule, regulation, guideline or order), such as, for example, but
not limited to, a change in official reserve requirements (including any reserve
requirements specified under regulations issued from time to time by the F.R.S.
Board and then applicable to assets or liabilities consisting of and including
“Eurocurrency Liabilities” as therein defined), and/or (y) other circumstances
affecting the London interbank market; or

23



--------------------------------------------------------------------------------



 



          (iii) at any time, that the making or continuance of any LIBOR Loan
has become unlawful by compliance by such Lender in good faith with any law,
governmental rule, regulation, guideline or order (or would conflict with any
such governmental rule, regulation, guideline or order not having the force of
law even though the failure to comply therewith would not be unlawful), or has
become impracticable as a result of a contingency occurring after the date
hereof that materially and adversely affects the London interbank market;
then, and in any such event, such Lender shall within a reasonable time
thereafter give notice (if by telephone confirmed in writing) to the Borrower
and to the Administrative Agent of such determination (which notice the
Administrative Agent shall promptly transmit to each of the other Lenders).
Thereafter (x) in the case of clause (i) above, LIBOR Loans shall no longer be
available from such Lender (and such Lender’s obligation to make such Loans
shall be suspended) until such time as such Lender notifies the Administrative
Agent, the Borrower and the Lenders that the circumstances giving rise to such
notice by the Administrative Agent no longer exist (which notice such Lender
agrees to give at such time when such circumstances no longer exist), and any
Notice of Borrowing or Notice of Continuation given by the Borrower with respect
to LIBOR Loans that have not yet been incurred shall be deemed, with respect to
such Lender only, to be a Notice of Borrowing or Notice of Continuation for ABR
Loans, (y) in the case of clause (ii) above, the Borrower shall pay to such
Lender, promptly after receipt of written demand therefor, such additional
amounts (in the form of an increased rate of, or a different method of
calculating, interest or otherwise as such Lender in its reasonable discretion
shall determine) as shall be required to compensate such Lender for such
increased costs or reductions in amounts receivable hereunder (it being agreed
that a written notice as to the additional amounts owed to such Lender, showing
in reasonable detail the basis for the calculation thereof, submitted to the
Borrower by such Lender shall, absent clearly demonstrable error, be final and
conclusive and binding upon all parties hereto) other than any such increase or
reduction attributable to taxes and (z) in the case of clause (iii) above, the
Borrower shall take one of the actions specified in Section 2.10(b) as promptly
as possible and, in any event, within the time period required by law.
          (b) At any time that any LIBOR Loan is affected by the circumstances
described in Section 2.10(a)(ii) or 2.10(a)(iii), the Borrower may (and in the
case of a LIBOR Loan affected pursuant to Section 2.10(a)(iii) shall) either
(i) if the affected LIBOR Loan is then being made pursuant to a Borrowing by way
of conversion into a LIBOR Loan, cancel said Borrowing by giving the
Administrative Agent telephonic notice (confirmed promptly in writing) thereof
on the same date that the Borrower was notified by a Lender pursuant to
Section 2.10(a)(ii) or 2.10(a)(iii), or (ii) if the affected LIBOR Loan is then
outstanding, upon at least three Business Days notice to the Administrative
Agent, require the affected Lender to convert each such LIBOR Loan into an ABR
Loan; provided that if more than one Lender is affected at any time, then all
affected Lenders must be treated in the same manner pursuant to this
Section 2.10(b).
          (c) If, after the date hereof, the adoption of any applicable law,
rule or regulation regarding capital adequacy, or any change therein, or any
change in the interpretation or administration thereof by any Governmental
Authority, or compliance by a Lender or its parent with any request or directive
made or adopted after the date hereof regarding capital adequacy (whether or not
having the force of law) of any such Governmental Authority, has or would have

24



--------------------------------------------------------------------------------



 



the effect of reducing the rate of return on such Lender’s or its parent’s
capital or assets as a consequence of such Lender’s commitments or obligations
hereunder to a level below that which such Lender or its parent could have
achieved but for such adoption, effectiveness, change or compliance (taking into
consideration such Lender’s or its parent’s policies with respect to capital
adequacy), then from time to time, promptly after demand by such Lender (with a
copy to the Administrative Agent), the Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender or its parent for
such reduction, it being understood and agreed, however, that a Lender shall not
be entitled to such compensation as a result of such Lender’s compliance with,
or pursuant to any request or directive to comply with, any such law, rule or
regulation as in effect on the date hereof. Each Lender, upon determining in
good faith that any additional amounts will be payable pursuant to this
Section 2.10(c), will give prompt written notice thereof to the Borrower, which
notice shall set forth in reasonable detail the basis of the calculation of such
additional amounts, although the failure to give any such notice shall not,
subject to Section 2.13, release or diminish any of the Borrower’s obligations
to pay additional amounts pursuant to this Section 2.10(c) upon receipt of such
notice.
          2.11 Compensation.
          If (a) any payment of principal of any LIBOR Loan, or any continuation
of any LIBOR Loan, is made by the Borrower (or a replacement Lender in the case
of Section 12.7) to or for the account of a Lender other than on the last day of
the LIBOR Period for such LIBOR Loan pursuant to Section 2.5, 2.6, 2.10, 5.1 or
12.7, as a result of acceleration of the maturity of the Loans pursuant to
Article 10 or for any other reason, (b) any Borrowing of LIBOR Loans is not made
as a result of a withdrawn Notice of Borrowing, (c) any ABR Loan is not
converted into a LIBOR Loan as a result of a withdrawn Notice of Continuation,
(d) any LIBOR Loan is not continued as a LIBOR Loan as a result of a withdrawn
Notice of Continuation or (e) any prepayment of principal of any LIBOR Loan is
not made as a result of a withdrawn notice of prepayment pursuant to
Section 5.1, the Borrower shall, after receipt of a written request by such
Lender (which request shall set forth in reasonable detail the basis for
requesting such amount), pay to the Administrative Agent for the account of such
Lender any amounts required to compensate such Lender for any additional losses,
costs or expenses that such Lender may reasonably incur as a result of such
payment, failure to convert, failure to continue or failure to prepay, including
any loss, cost or expense (excluding loss of anticipated profits) actually
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by any Lender to fund or maintain such LIBOR Loan.
          2.12 Change of Lending Office.
          Each Lender agrees that, upon the occurrence of any event giving rise
to the operation of Section 2.10(a)(ii), 2.10(a)(iii), 2.10(b) or 5.3 with
respect to such Lender, it will, if requested by the Borrower, use reasonable
efforts (subject to overall policy considerations of such Lender) to designate
another lending office for any Loans affected by such event; provided that such
designation is made on such terms that such Lender and its lending office suffer
no economic, legal or regulatory disadvantage, with the object of avoiding the
consequence of the event giving rise to the operation of any such Section.
Nothing in this Section 2.12 shall affect or postpone any of the obligations of
the Borrower or the right of any Lender provided in Section 2.10 or 5.3.

25



--------------------------------------------------------------------------------



 



          2.13 Notice of Certain Costs.
          Notwithstanding anything in this Agreement to the contrary, to the
extent any notice required by Section 2.10, 2.11 or 5.3 is given by any Lender
more than 180 days after such Lender has knowledge (or should have had
knowledge) of the occurrence of the event giving rise to the additional cost,
reduction in amounts, loss, tax or other additional amounts described in such
Sections, such Lender shall not be entitled to compensation under Section 2.10,
2.11 or 5.3, as the case may be, for any such amounts incurred or accruing prior
to the giving of such notice to the Borrower.
ARTICLE 3
FEES
          3.1 Administrative Agent Fees.
          The Borrower agrees to pay to the Administrative Agent, for the
benefit of the Administrative Agent, the fees for acting as administrative agent
in the amounts and on the dates previously agreed to in writing by the Borrower
and the Administrative Agent, as amended from time to time by agreement between
the Administrative Agent and the Borrower.
          3.2 Other Agreed Fees.
          The Borrower agrees to pay to the Arranger, for the benefit of the
Lenders, the fees in the amounts and on the dates previously agreed to in
writing by the Borrower and the Arranger.
ARTICLE 4
COMMITMENTS
          4.1 Voluntary Reduction of Commitments.
          Upon at least two Business Days’ prior written notice (or telephonic
notice promptly confirmed in writing) to the Administrative Agent (which notice
the Administrative Agent shall promptly transmit to each of the Lenders), the
Borrower shall have the right, without premium or penalty, on any day, to
permanently terminate or reduce the Commitments in whole or in part; provided
that (a) any such reduction shall apply proportionately and permanently to
reduce the Commitment of each of the Lenders and (b) any partial reduction
pursuant to this Section 4.1 shall be in the amount of at least $1,000,000.
          4.2 Mandatory Termination of Commitments.
          Except to the extent previously terminated, the Commitments shall
terminate at 5:00 p.m. (New York time) on the earliest to occur of (a) the last
day of the Availability Period, (b) the date on which the Borrower notifies the
Administrative Agent in writing that it has abandoned the Acquisition and
(c) the Closing Date.

26



--------------------------------------------------------------------------------



 



ARTICLE 5
PAYMENTS
          5.1 Prepayments.
          (a) Optional Prepayments. The Borrower shall have the right to prepay
any Borrowing, without premium or penalty, in whole or in part at any time and
from time to time. Prepayments of Loans under this Section 5.1(a) or under
Section 5.1(b) shall be subject to the following conditions: (a) the Borrower
shall give the Administrative Agent written notice (or telephonic notice
promptly confirmed in writing) of its intent to make such prepayment, the amount
of such prepayment and (in the case of LIBOR Loans) the specific Borrowing(s) to
be prepaid, which notice shall be given by the Borrower no later than 10:00 a.m.
(New York time) three Business Days prior to the date of such prepayment and
shall promptly be transmitted by the Administrative Agent to each of the
Lenders; (b) each partial prepayment made in accordance with this Section 5.1(a)
shall be in an amount that is a multiple of $100,000 and in an aggregate
principal amount of at least $5,000,000; provided that no such partial
prepayment of LIBOR Loans made pursuant to a single Borrowing shall reduce the
outstanding LIBOR Loans made pursuant to such Borrowing to an amount less than
the Minimum Borrowing Amount for LIBOR Loans; and (c) any prepayment of LIBOR
Loans pursuant to this Section 5.1(a) or Section 5.1(b) on any day other than
the last day of an LIBOR Period applicable thereto shall be subject to
compliance by the Borrower with the applicable provisions of Section 2.11;
provided further that at the Borrower’s election in connection with any
prepayment pursuant to this Section 5.1(a), such prepayment shall not be applied
to any Loan of a Defaulting Lender.
          (b) Mandatory Prepayments.
          (i) Equity Issuance. Upon the receipt by the Borrower, Newco or any of
Newco’s Subsidiaries after the Closing Date of the Net Available Proceeds of any
Equity Issuance, the Borrower shall prepay such portion (if any) of the
aggregate outstanding principal amount of the Loans as exceeds $540,000,000, in
an aggregate principal amount equal to 100% of the Net Available Proceeds of
such Equity Issuance, with each such prepayment to be applied as provided in
Section 5.1(c); provided that, with respect to any Equity Issuance by Newco to a
Person who is not an Affiliate, the Borrower shall prepay the Loans in an
aggregate principal amount equal to 100% of the Net Available Proceeds of such
Equity Issuance.
          (ii) Debt Incurrence. Upon the receipt by the Borrower, Newco or any
of Newco’s Subsidiaries after the Closing Date of the Net Available Proceeds of
any Debt Incurrence the Borrower shall prepay the outstanding Loans in an
aggregate principal amount equal to 100% of the Net Available Proceeds of such
Debt Incurrence, with each such prepayment to be applied as provided in
Section 5.1(c).
          (c) Application. Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing.

27



--------------------------------------------------------------------------------



 



          5.2 Method and Place of Payment.
          (a) Except as otherwise specifically provided herein, all payments to
be made by the Borrower under this Agreement shall be made, without set-off,
counterclaim or deduction of any kind, to the Administrative Agent for the
ratable account of all the Lenders, not later than 12:00 Noon (New York time) on
the date when due. Such payments shall be made in immediately available funds at
the office of the Administrative Agent from time to time notified by the
Administrative Agent to the Borrower (but initially the office set forth for the
Administrative Agent in Section 12.2(a)(ii)), it being understood that written
or facsimile notice by the Borrower to the Administrative Agent to make a
payment from the funds in the Borrower’s account at an office of the
Administrative Agent shall constitute the making of such payment to the extent
of such funds held in such account. The Administrative Agent will thereafter
cause to be distributed on the same day (if payment was actually received by the
Administrative Agent prior to 2:00 p.m. (New York time) on such day, otherwise
the next Business Day) like funds relating to the payment of principal or
interest or Fees ratably to the Lenders entitled thereto. A payment shall be
deemed to have been made by the Administrative Agent on the date on which it is
required to be made under this Agreement if the Administrative Agent has, on or
before such date, taken steps to make such payment in accordance with the
regulations or operating procedures of the clearing or settlement system used by
the Administrative Agent in order to make such payment.
          (b) Any payments under this Agreement that are made later than 2:00
p.m. (New York time) shall be deemed to have been made on the next succeeding
Business Day. Whenever any payment to be made hereunder shall be stated to be
due on a day that is not a Business Day, the due date thereof shall be extended
to the next succeeding Business Day and, with respect to payments of principal,
interest shall be payable during such extension at the applicable rate in effect
immediately prior to such extension.
          5.3 Net Payments.
          (a) (i) All payments made by the Borrower under this Agreement shall
be made free and clear of, and without deduction or withholding for or on
account of, any current or future income, stamp or other taxes, levies, imposts,
duties, charges, fees, deductions or withholdings, now or hereafter imposed,
levied, collected, withheld or assessed by any Governmental Authority, excluding
(i) net income taxes and franchise taxes (imposed in lieu of net income taxes)
imposed on the Administrative Agent or any Lender and (ii) any taxes imposed on
the Administrative Agent or any Lender as a result of a current or former
connection between the Administrative Agent or such Lender and the jurisdiction
of the Governmental Authority imposing such tax or any political subdivision or
taxing authority thereof or therein (other than any such connection arising
solely from the Administrative Agent or such Lender having executed, delivered
or performed its obligations or received a payment under, or enforced, this
Agreement) (“Taxes”) except to the extent that such deduction or withholding is
required by any applicable law, as modified by the administrative practice of
any relevant Governmental Authority then in effect. If any such Taxes are
required to be withheld from any amounts payable to the Administrative Agent or
any Lender hereunder, the Borrower shall:
          (A) promptly notify the Administrative Agent of such requirement;

28



--------------------------------------------------------------------------------



 



          (B) promptly pay to the relevant Governmental Authority when due the
full amount required to be deducted or withheld (including the full amount of
Taxes required to be deducted or withheld from any additional amount paid by
such Borrower to the Administrative Agent or such Lender under this
Section 5.3(a);
          (C) as promptly as possible thereafter, forward to the Administrative
Agent and such Lender an official receipt (or a certified copy), or other
documentation reasonably acceptable to the Administrative Agent and such Lender,
evidencing such payment to such Governmental Authority; and
          (D) pay to the Administrative Agent or such Lender, in addition to the
payment to which the Administrative Agent or such Lender is otherwise entitled
under this Agreement, such additional amount as is necessary to ensure that the
net amount actually received by the Administrative Agent or such Lender (free
and clear of any such Taxes, whether assessed against the Borrower, the
Administrative Agent or such Lender) will equal the full amount the
Administrative Agent or such Lender would have received had no such deduction or
withholding been required.
          (ii) If the Borrower fails to pay to the relevant Governmental
Authority when due any Taxes that it was required to deduct or withhold under
this Section 5.3(a) in respect of any payment to or for the benefit of the
Administrative Agent or any Lender under this Agreement or fails to furnish the
Administrative Agent or such Lender, as applicable, with the documentation
referred to in Section 5.3(a) when required to do so, the Borrower shall
forthwith on demand fully indemnify the Administrative Agent or such Lender for
any incremental taxes, interest, costs or penalties that may become payable by
the Administrative Agent or such Lender as a result of such failure.
          (iii) The Borrower’s obligations under this Section 5.3(a) shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.
          (b) Notwithstanding Section 5.3(a), the Borrower shall not be required
to indemnify or pay any additional amounts in respect of withholding tax
applicable to any amount payable under this Agreement pursuant to Section 5.3(a)
above to any Non-U.S. Lender, except if any such Loans were assigned,
participated or transferred to such Non-U.S. Lender at the request of the
Borrower or were assigned, participated or transferred to such Non-U.S. Lender
following the occurrence of and during the continuance of an Event of Default
pursuant to Section 10.1 or 10.5.
          (c) Each Non-U.S. Lender shall:
          (i) deliver to the Borrower and the Administrative Agent two copies of
either (x) in the case of a Non-U.S. Lender claiming exemption from U.S. Federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest”, United States Internal Revenue Service Form
W-8BEN, (together with a

29



--------------------------------------------------------------------------------



 



certificate representing that such Non-U.S. Lender is not a bank for purposes of
Section 881(c) of the Code, is not a 10-percent shareholder (within the meaning
of Section 871(h)(3)(B) of the Code) of the Borrower and is not a controlled
foreign corporation related to the Borrower (within the meaning of
Section 864(d)(4) of the Code)), or (y) Internal Revenue Service Form W-8BEN or
W-8ECI, in each case properly completed and duly executed by such Non-U.S.
Lender claiming complete exemption from, or reduced rate of, U.S. Federal
withholding tax on payments by the Borrower under this Agreement;
          (ii) deliver to the Borrower and the Administrative Agent two further
copies of any such form or certification (or any applicable successor form) on
or before the date that any such form or certification expires or becomes
obsolete and after the occurrence of any event requiring a change in the most
recent form previously delivered by it to the Borrower; and
          (iii) obtain such extensions of time for filing and complete such
forms or certifications as may reasonably be requested in writing by the
Borrower or the Administrative Agent;
unless, in any such case, any change in treaty, law or regulation, has occurred
prior to the date on which any such delivery would otherwise be required that
renders any such form inapplicable or would prevent such Lender from duly
completing and delivering any such form with respect to it and such Lender so
advises the Borrower and the Administrative Agent. Each Person that shall become
a Participant pursuant to Section 12.6 or a Lender pursuant to Section 12.6
shall, upon the effectiveness of the related transfer, be required to provide
all the forms and statements required pursuant to this Section 5.3(c), provided
that in the case of a Participant such Participant shall furnish all such
required forms and statements to the Lender from which the related participation
shall have been purchased.
          (d) If the Borrower determines in good faith that a reasonable basis
exists for contesting any taxes for which indemnification has been demanded
hereunder, the relevant Lender or the Administrative Agent, as applicable, shall
cooperate with the Borrower in challenging such taxes at the Borrower’s expense
if so requested by the Borrower. If any Lender or the Administrative Agent, as
applicable, receives a refund of, or credit for, a Tax for which a payment has
been made by the Borrower pursuant to this Agreement, which refund or credit in
the good faith judgment of such Lender or the Administrative Agent, as the case
may be, is attributable to such payment made by the Borrower, then the Lender or
the Administrative Agent, as the case may be, shall reimburse the Borrower for
such amount as the Lender or the Administrative Agent, as the case may be,
determines to be the proportion of the refund or credit as will leave it, after
such reimbursement, in no better or worse position than it would have been in if
the payment had not been required. A Lender or Administrative Agent shall claim
any refund or credit that it determines is available to it, unless it concludes
in its reasonable discretion that it would be adversely affected by making such
a claim. Neither such Lender nor the Administrative Agent shall be obliged to
disclose any information regarding its tax affairs or computations to the
Borrower in connection with this paragraph (d) or any other provision of this
Section 5.3.

30



--------------------------------------------------------------------------------



 



          5.4 Computations of Interest and Fees.
          (a) All interest and fees hereunder shall be computed on the basis of
a year of 360 days, except that interest computed by reference to the ABR at
times when the ABR is based on the prime rate of the Administrative Agent shall
be computed on the basis of a year of 365 days (or 366 days in a leap year), and
in each case shall be payable for the actual number of days elapsed (including
the first day but excluding the last day). The applicable ABR or LIBOR rate
shall be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.
          (b) All interest payments to be made under this Agreement shall be
paid without allowance or deduction for deemed re-investment or otherwise, both
before and after maturity and before and after default and/or judgment, if any,
until payment of the amount on which such interest is accruing, and interest
will accrue on overdue interest, if any.
          (c) The amount of costs and expenses required to be paid or reimbursed
by the Borrower pursuant to Section 12.5 or any other provision of this
Agreement shall bear interest until paid, as well after as before demand,
default, maturity and judgment, at the highest rate provided for in
Section 2.8(c).
          (d) If interest is not paid on the indebtedness of the Borrower to the
Lenders hereunder, or any part thereof, as and when interest is due and payable
hereunder, unpaid interest shall bear interest until paid, as well after as
before demand, default, maturity and judgment, at the rates provided for in
Section 2.8(c).
ARTICLE 6
CONDITIONS PRECEDENT
          The effectiveness of Section 2.1(a) shall be subject to satisfaction
of the following conditions precedent on or before December 31, 2007:
          (a) Credit Agreement. The Administrative Agent shall have received
this Agreement, executed and delivered by a duly authorized officer of each of
the parties hereto.
          (b) Closing Certificate. The Administrative Agent shall have received
a certificate of the Borrower, dated the Closing Date, substantially in the form
of Exhibit C, with appropriate insertions, executed by the President or any Vice
President and the Secretary or any Assistant Secretary of the Borrower.
          (c) Proceedings of the Borrower. The Administrative Agent shall have
received a copy of the resolutions, in form and substance satisfactory to the
Administrative Agent, of the Board of Directors of the Borrower (or a duly
authorized committee thereof) authorizing (a) the execution, delivery and
performance of this Agreement (and any agreements relating thereto) and (b) the
extensions of credit contemplated hereunder.

31



--------------------------------------------------------------------------------



 



          (d) Organic Documents. The Administrative Agent shall have received
true and complete copies of the articles of incorporation and by-laws of the
Borrower and a certificate of good standing with respect to the Borrower issued
by its jurisdiction of incorporation or organization.
          (e) Fees. The Administrative Agent shall have received the fees
referred to in Section 3.1 to be received on the Closing Date.
          (f) Consummation of Acquisition. The Acquisition shall have been
consummated substantially in accordance with the Asset Sale Agreement, subject
to such amendments thereto or waivers thereof as are not adverse to the
interests of the Lenders in any material respect or which have been reasonably
agreed to by the Arranger.
          (g) Legal Opinions. The Administrative Agent shall have received in
form and substance reasonably satisfactory to it the executed legal opinions,
each dated the Closing Date, of (i) special New York counsel to the Borrower
with respect to the status and capacity of the Borrower, the due authorization,
execution and delivery of this Agreement by the Borrower, the validity, binding
effect, legality and enforceability of this Agreement, compliance with the
Organic Documents of the Borrower and with applicable law and such other matters
as the Arranger may reasonably request in form and substance satisfactory to the
Arranger (and the Borrower hereby requests such counsel to deliver such
opinion), (ii) special Michigan counsel to the Borrower with respect to the
status and capacity of the Borrower, the due authorization, execution and
delivery of this Agreement by the Borrower, the validity, binding effect,
legality and enforceability of this Agreement, compliance with the Organic
Documents of the Borrower and with applicable law and such other matters as the
Arranger may reasonably request in form and substance satisfactory to the
Arranger (and the Borrower hereby requests such counsel to deliver such opinion)
and (iii) Milbank, Tweed, Hadley & McCloy LLP, special New York counsel to the
Arranger (and the Arranger hereby instructs such counsel to deliver such opinion
to the Lenders).
          (h) No Default; Representations and Warranties. At the time of making
the Loans on the Closing Date and also after giving effect thereto (i) there
shall exist no Default or Event of Default and (ii) all representations and
warranties made by the Borrower contained in Sections 7.2, 7.12 and 7.13 shall
be true and correct in all material respects with the same effect as though such
representations and warranties had been made on and as of the Closing Date
(except where such representations and warranties expressly relate to an earlier
date, in which case such representations and warranties shall have been true and
correct in all material respects as of such earlier date).
          (i) Notice of Borrowing. The Administrative Agent shall have received
a Notice of Borrowing (whether in writing or by telephone) meeting the
requirements of Section 2.3.
               The obligation of any Lender to make its initial extension of
credit hereunder is also subject to the payment by the Borrower of such fees as
the Borrower shall have agreed to pay to any Lender or the Administrative Agent
in connection herewith.

32



--------------------------------------------------------------------------------



 



ARTICLE 7
REPRESENTATIONS AND WARRANTIES
          In order to induce the Lenders to enter into this Agreement and to
make the Loans as provided for herein, the Borrower (as to itself and each of
its Subsidiaries) makes the following representations and warranties to, and
agreements with, the Lenders, all of which shall survive the execution and
delivery of this Agreement and the making of the Loans.
          7.1 Organizational Status.
          The Borrower is validly organized and existing and in good standing
under the laws of the state or jurisdiction of its incorporation or
organization, is duly qualified to do business and is in good standing as a
foreign entity in each jurisdiction where the nature of its business requires
such qualification (except where the failure to be so qualified could not
reasonably be expected to result in a Material Adverse Effect), and has full
power and authority and holds all requisite governmental licenses, permits and
other approvals to enter into and perform its obligations under this Agreement,
to own and hold under lease its property and to conduct its business
substantially as currently conducted by it.
          7.2 Capacity, Power and Authority.
          The Borrower has the capacity, power and authority to execute, deliver
and carry out the terms and provisions of this Agreement and has taken all
necessary action, partnership, corporate or otherwise, to authorize the
execution, delivery and performance of this Agreement. The Borrower has duly
executed and delivered this Agreement and this Agreement constitutes the legal,
valid and binding obligation of the Borrower enforceable in accordance with its
terms, except as the enforceability thereof may be limited by bankruptcy,
insolvency or similar laws affecting creditors’ rights generally and subject to
general principles of equity.
          7.3 No Violation.
          Neither the execution, delivery nor performance by the Borrower of
this Agreement nor compliance with the terms and provisions thereof and the
other transactions contemplated therein will (a) contravene any applicable
provision of any material law, statute, rule, regulation, order, writ,
injunction or decree of any court or Governmental Authority, (b) result in any
breach of any of the terms, covenants, conditions or provisions of, or
constitute a default under, or result in the creation or imposition of (or the
obligation to create or impose) any Lien upon any of the property or assets of
the Borrower or any of its Subsidiaries pursuant to, the terms of any material
indenture, loan agreement, lease agreement, mortgage, deed of trust, agreement
or other material instrument to which the Borrower or any of its Subsidiaries is
a party or by which it or any of its property or assets is bound or (c) violate
any provision of the Borrower’s Organic Documents.

33



--------------------------------------------------------------------------------



 



          7.4 Litigation.
          There are no actions, suits or proceedings pending or, to the
knowledge of the Borrower or any Subsidiary (after due internal inquiry),
threatened with respect to the Business, the Borrower or any of its Subsidiaries
that could reasonably be expected to result in a Material Adverse Effect.
          7.5 Governmental Approvals.
          No order, consent, approval, license, authorization, or validation of,
or filing, recording or registration with, or exemption by, or notice to, any
Governmental Authority (other than those that have been, or on the Closing Date
will be, obtained and in full force and effect) is required to authorize or is
required in connection with (a) the execution, delivery and performance of this
Agreement and (b) the legality, validity, binding effect or enforceability of
this Agreement.
          7.6 True and Complete Disclosure.
          To the knowledge of the Borrower, after due inquiry:
          (a) All factual information and data (taken as a whole) heretofore or
contemporaneously furnished (other than any projections and pro forma financial
information), by or on behalf of the Borrower or any of its Subsidiaries or any
of their respective authorized consultants, agents or representatives in writing
to the Administrative Agent and/or any Lender on or before the Closing Date
(including all information contained in this Agreement) for purposes of or in
connection with this Agreement or any transaction contemplated herein was true
and complete in all material respects on the date as of which such information
or data is dated or certified and did not contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements contained therein, taken as a whole, not materially misleading at
such time in light of the circumstances under which such statements were made.
          (b) The projections and pro forma financial information contained in
the information and data referred to in paragraph (a) above were prepared in
good faith based upon assumptions believed by such Persons to be reasonable at
the time made, it being recognized by the Lenders that such projections as to
future events are not to be viewed as facts and that actual results during the
period or periods covered by any such projections may differ from the projected
results.
          7.7 Financial Condition; Financial Statements.
          The Borrower has heretofore furnished to the Lenders the consolidated
balance sheet of the Borrower and its Subsidiaries as at the end of the fiscal
years ended December 31, 2005 and December 31, 2006 and the related consolidated
statement of operations for such fiscal years, and the related consolidated
statement of cash flows for such fiscal years. Such financial statements present
fairly in all material respects the consolidated financial position and results
of operations and cash flows of the Borrower and its Subsidiaries as of such
dates and for such

34



--------------------------------------------------------------------------------



 



periods in accordance with GAAP consistently applied, subject to year-end audit
adjustments and the absence of footnotes.
          7.8 Tax Returns and Payments.
          Each of the Borrower and its Subsidiaries has filed all material tax
returns, domestic and foreign, required to be filed by it and has paid all
material taxes and assessments payable by it that have become due, other than
those not yet delinquent or contested in good faith. The Borrower and each of
its respective Subsidiaries have paid, or have provided adequate reserves (in
the good faith judgment of the management of the Borrower) in accordance with
GAAP for the payment of, all material income taxes applicable for all prior
fiscal years and for the current fiscal year to the Closing Date.
          7.9 Environmental Matters.
          Except as set forth in Schedule II:
          (a) Other than instances of noncompliance that could not reasonably be
expected to have a Material Adverse Effect: (i) the Borrower and each of its
Subsidiaries are in compliance with all Environmental Laws in all jurisdictions
in which the Borrower and each of its Subsidiaries are currently doing business
(including having obtained all material permits required under Environmental
Laws) and (ii) the Borrower will comply and cause each of its Subsidiaries to
comply with all such Environmental Laws (including all permits required under
Environmental Laws); and
          (b) Neither the Borrower nor any of its Subsidiaries has treated,
stored, transported or disposed of Hazardous Materials at or from any currently
or formerly owned Real Estate or facility relating to its business in a manner
that could reasonably be expected to have a Material Adverse Effect.
          7.10 Properties.
          The Borrower and each of its Subsidiaries has good title to or a
leasehold or easement interest in all of its properties that are necessary for
the operation of its respective business as currently conducted and as proposed
to be conducted, free and clear in each case of all Liens (other than any Liens
permitted by this Agreement) except where the failure to have such good title
could not reasonably be expected to have a Material Adverse Effect.
          7.11 Pension and Welfare Plans.
          During the twelve-consecutive-month period prior to the Closing Date,
except as could not reasonably be expected have a Material Adverse Effect,
(a) no steps have been taken to terminate any Pension Plan, (b) no contribution
failure has occurred with respect to any Pension Plan sufficient to give rise to
a Lien under Section 302(f) of ERISA, (c) no condition exists or event or
transaction has occurred with respect to any Pension Plan which might result in
the incurrence by the Borrower or any member of the Controlled Group of any
liability, fine or penalty and (d) except as disclosed in Schedule III, neither
the Borrower nor any member of the Controlled Group has any contingent liability
with respect to any post-retirement benefit under a

35



--------------------------------------------------------------------------------



 



Welfare Plan, other than liability for continuation coverage described in Part 6
of Title I of ERISA.
          7.12 Regulations U and X.
          Neither the making of any Loan hereunder nor the use of the proceeds
thereof will violate the provisions of F.R.S. Board Regulation U or
Regulation X.
          7.13 Investment Company Act.
          Neither the Borrower nor any of its Subsidiaries is an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.
          7.14 No Material Adverse Change.
          There has been no material adverse change in the business, assets,
operations, property or financial condition of the Borrower and its Subsidiaries
taken as a whole since December 31, 2006.
          7.15 Deemed Repetition of Representations and Warranties.
          The representations and warranties set out in Sections 7.1 to 7.13
(and, in the case of Closing Date, section 7.14) inclusive will be deemed to be
repeated by the Borrower on the Closing Date and on the date of each request by
the Borrower for a conversion or continuation of Borrowings and as of the date
on which a Successor Borrower assumes all of the obligations of the Borrower
under the Credit Documents pursuant to Section 9.2(a) (but after giving effect
to such assumption) except to the extent that on or prior to such date (a) the
Borrower has advised the Administrative Agent in writing of a variation in any
such representation or warranty, and (b) the Required Lenders have approved such
variation, and except where such representations and warranties expressly relate
to an earlier date, in which case such representations and warranties shall have
been true and correct in all material respects as of such earlier date.
ARTICLE 8
AFFIRMATIVE COVENANTS
          The Borrower (on its own behalf and on behalf of each of its
Subsidiaries) hereby covenants and agrees that on the Closing Date and
thereafter, for so long as this Agreement is in effect and until the Maturity
Date:
          8.1 Information Covenants.
          The Borrower will furnish to each Lender and the Administrative Agent:
          (a) Annual Financial Statements. As soon as available and in any event
on or before the date that is 90 days after the end of each fiscal year of the
Borrower, the consolidated balance sheet of the Borrower and its Subsidiaries
and Newco and its Subsidiaries as at the end of such fiscal year and the related
consolidated statement of operations and cash flows for such fiscal year
prepared in accordance with GAAP, setting

36



--------------------------------------------------------------------------------



 



forth comparative consolidated figures for the preceding fiscal year, and
certified by independent chartered accountants of recognized national standing
whose opinion shall not be qualified as to the scope of audit or as to the
status of the Borrower or any of its Subsidiaries as a going concern, together
in any event with a certificate of such accounting firm stating that in the
course of its regular audit of the business of the Borrower and its
Subsidiaries, which audit was conducted in accordance with generally accepted
auditing standards, such accounting firm has obtained no knowledge of any
Default or Event of Default relating to Section 9.4 that has occurred and is
continuing or, if in the opinion of such accounting firm such a Default or Event
of Default has occurred and is continuing, a statement as to the nature thereof.
          (b) Quarterly Financial Statements. As soon as available and in any
event on or before the date that is 45 days after the end of each of the first
three fiscal quarters in each fiscal year of the Borrower, the consolidated
balance sheet of the Borrower and its Subsidiaries and Newco and its
Subsidiaries as at the end of such fiscal quarter and the related consolidated
statement of operations for such fiscal quarter and for the elapsed portion of
the fiscal year ended with the last day of such fiscal quarter, and the related
consolidated statement of cash flows for such fiscal quarter and for the elapsed
portion of the fiscal year ended with the last day of such fiscal quarter, and
setting forth comparative consolidated figures for the related periods in the
prior fiscal year or, in the case of such consolidated balance sheet, for the
last day of the prior fiscal year, and prepared in accordance with GAAP, all of
which shall be certified by an Authorized Officer of the Borrower, subject to
changes resulting from audit and normal year-end audit adjustments.
          (c) Officer’s Certificates. At the time of the delivery of the
financial statements provided for in Sections 8.1(a) and (b), a certificate of
an Authorized Officer of the Borrower in substantially the form of Exhibit C (a
“Compliance Certificate”) to the effect that no Default or Event of Default
exists or, if any Default or Event of Default does exist, specifying the nature
and extent thereof, which certificate shall be in form and detail satisfactory
to the Administrative Agent, acting reasonably, and setting forth the
calculations required to establish whether the Borrower was in compliance with
the provisions of Section 9.4 as at the end of such fiscal year or period, as
the case may be.
          (d) Notice of Default or Litigation. Promptly after an Authorized
Officer of the Borrower or any of its Subsidiaries obtains knowledge thereof,
notice of (i) the occurrence of any event that constitutes a Default or Event of
Default, which notice shall specify the nature thereof, the period of existence
thereof and what action the Borrower proposes to take with respect thereto and
(ii) any litigation or governmental proceeding pending or threatened against the
Borrower or any of its Subsidiaries that could reasonably be expected to result
in a Material Adverse Effect, together with a certificate of the Chief Financial
Officer of the Borrower (in detail reasonably satisfactory to the Administrative
Agent) setting forth the calculations required to establish whether the Borrower
and its Subsidiaries are in pro forma compliance with Section 9.4 of this
Agreement.
          (e) Environmental Matters. Promptly after an Authorized Officer of the
Borrower or any of its Subsidiaries obtains knowledge or notice of any one or
more of the

37



--------------------------------------------------------------------------------



 



following environmental matters, unless such environmental matters would not,
individually or when aggregated with all other such matters, be reasonably
expected to result in a Material Adverse Effect:
          (i) Any pending or threatened Environmental Claim against the Borrower
or any of its Subsidiaries or any Real Estate (as defined below);
          (ii) Any condition or occurrence that (x) results in non-compliance by
the Borrower or any of its Subsidiaries with any applicable Environmental Law or
(y) could reasonably be anticipated to form the basis of an Environmental Claim
against the Borrower or any of its Subsidiaries or any Real Estate;
          (iii) Any condition or occurrence on any Real Estate that could
reasonably be anticipated to cause such Real Estate to be subject to any
restrictions on the ownership, occupancy, use or transferability of such Real
Estate under any Environmental Law; and
          (iv) The taking of any removal or remedial action in response to the
actual or alleged presence of any Hazardous Material on any Real Estate.
          All such notices shall describe in reasonable detail the nature of the
claim, investigation, condition, occurrence or removal or remedial action and
Borrower’s response thereto. The term “Real Estate” shall mean land, buildings
and improvements owned or leased by the Borrower or any of its Subsidiaries, but
excluding all operating fixtures and equipment, whether or not incorporated into
improvements.
          (f) Pension Plans. Promptly after an Authorized Officer of the
Borrower or any of its Subsidiaries obtains knowledge thereof where the
liability, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect, notice of and copies of all documentation
relating to (i) the institution of any steps by any Person to terminate any
Pension Plan, (ii) the failure to make a required contribution to any Pension
Plan if such failure is sufficient to give rise to a Lien under Section 302(f)
of ERISA, (iii) the taking of any action with respect to a Pension Plan which
could result in the requirement that the Borrower or any of its Subsidiaries
furnish a bond or other security to such Pension Plan, or (iv) the occurrence of
any event with respect to any Pension Plan which could result in the incurrence
by the Borrower or any of its Subsidiaries of any material liability, fine or
penalty.
          (g) Other Information. Promptly upon filing thereof, copies of any
filings or registration statements with, and reports to, any Governmental
Authority in any relevant jurisdiction by the Borrower or any of its
Subsidiaries pursuant to applicable securities laws (other than amendments to
any registration statement (to the extent such registration statement, in the
form it becomes effective, is delivered to the Lenders), exhibits to any
registration statement) and copies of all financial statements, proxy
statements, notices and reports that the Borrower or any of its Subsidiaries
shall send to the holders of any publicly issued securities of the Borrower
and/or any of its Subsidiaries in their capacity as such holders (in each case
to the extent not theretofore delivered to the Lenders

38



--------------------------------------------------------------------------------



 



pursuant to this Agreement) and, with reasonable promptness, such other
information (financial or otherwise) as the Administrative Agent on its own
behalf or on behalf of any Lender may reasonably request in writing from time to
time.
          8.2 Books, Record and Inspections.
          The Borrower will, and will cause each of its Subsidiaries to,
(i) permit officers and designated representatives of the Administrative Agent
or the Required Lenders to visit and inspect any of the properties or assets of
the Borrower and its Subsidiaries in whomever’s possession to the extent that it
is within the Borrower’s or such Subsidiary’s control to permit such inspection,
and to examine the books of account of the Borrower and any such Subsidiary and
discuss the affairs, finances and accounts of the Borrower and of any such
Subsidiary with, and be advised as to the same by, its and their officers and
independent accountants, and (ii) permit officers and designated representatives
of Lenders to view copies of contracts of the Borrower and its Subsidiaries
(subject to reasonable confidentiality arrangements established by the
Borrower), all at such reasonable times during normal business hours and
intervals and to such reasonable extent as the Administrative Agent, the
Required Lenders or the Lenders, as the case may be, may desire.
          8.3 Maintenance of Insurance.
          The Borrower will, and will cause each of its Subsidiaries to, at all
times maintain in full force and effect, with insurance companies that the
Borrower believes (in the good faith judgment of the management of the Borrower)
are financially sound and responsible at the time the relevant coverage is
placed or renewed, insurance in at least such amounts and against at least such
risks (and with such risk retentions) as are usually insured against in the same
general area by companies engaged in the same or a similar business.
          8.4 Payment of Taxes.
          The Borrower will pay and discharge, and will cause each of its
Subsidiaries to pay and discharge, all material taxes, assessments and
governmental charges or levies imposed upon it or upon its capital, income or
profits, or upon any properties belonging to it, prior to the date on which
material penalties attach thereto, and all lawful material claims that, if
unpaid, could reasonably be expected to become a material Lien upon any
properties of the Borrower or any of its Subsidiaries; provided that neither the
Borrower nor any of its Subsidiaries shall be required to pay any such tax,
assessment, charge, levy or claim that is being contested in good faith and by
proper proceedings if it has maintained adequate reserves (in the good faith
judgment of the management of the Borrower) with respect thereto in accordance
with GAAP.
          8.5 Organizational Existence.
          The Borrower will do, and will cause each of its Subsidiaries to do,
or cause to be done, all things necessary to preserve and keep in full force and
effect its existence and its corporate or other organizational rights and
authority, except to the extent that the failure to do so could not reasonably
be expected to have a Material Adverse Effect; provided that the Borrower and
its Subsidiaries may consummate any transaction permitted under Section 9.2.

39



--------------------------------------------------------------------------------



 



          8.6 Compliance with Statutes, Obligations, etc.
          The Borrower will, and will cause each of its Subsidiaries to, comply
with all applicable laws, rules, regulations and orders (including Environmental
Laws), except to the extent the failure to do so could not reasonably be
expected to have a Material Adverse Effect.
          8.7 Good Repair.
          The Borrower will, and will cause each of its Subsidiaries to, ensure
that its properties and equipment used or useful in its business in whomever’s
possession they may be to the extent that it is within the Borrower’s or its
Subsidiary’s control to cause the same, are kept in good repair, working order
and condition, normal wear and tear excepted, and that from time to time there
are made in such properties and equipment all needful and proper repairs,
renewals, replacements, extensions, additions, betterments and improvements
thereto, to the extent and in the manner customary for companies in similar
businesses and consistent with third party leases, except in each case to the
extent the failure to do so could not be reasonably expected to have a Material
Adverse Effect.
          8.8 Transactions with Affiliates.
          The Borrower will conduct, and will cause each of its Subsidiaries to
conduct, all transactions with any of its Affiliates on terms that are
substantially as favorable to the Borrower or such Subsidiary as it would obtain
in a comparable arm’s-length transaction with a Person that is not an Affiliate;
provided that the foregoing restrictions shall not apply to (a) transactions in
the ordinary course of business at prices and on terms and conditions not less
favorable to the Borrower or such Subsidiary than could be obtained on an arm’s
length basis from unrelated third parties, (b) transactions between and among
the Borrower and its wholly owned Subsidiaries that do not involve any other
Affiliate and (c) transactions permitted by Section 9.2.
          8.9 End of Fiscal Years; Fiscal Quarters.
          The Borrower will, for financial reporting purposes, cause (a) each of
its, and each of its Subsidiaries’, fiscal years to be comprised of twelve
calendar months ending on December 31 of each year and (b) each of its, and each
of its Subsidiaries’, fiscal quarters to end on dates consistent with such
fiscal year-end; provided that the Borrower may, upon written notice to the
Administrative Agent, change the financial reporting convention specified above
to any other financial reporting convention reasonably acceptable to the
Administrative Agent, in which case the Borrower and the Administrative Agent
will, and are hereby authorized by the Lenders to, make any adjustments to this
Agreement that are necessary in order to reflect such change in financial
reporting.
          8.10 Use of Proceeds.
          The Borrower will use the proceeds of all the Loans only for the
purposes set forth in Section 2.1(b).

40



--------------------------------------------------------------------------------



 



          8.11 Changes in Business.
          From the Closing Date, the Borrower and its Subsidiaries taken as a
whole will not fundamentally and substantively alter the character of their
business taken as a whole from the business conducted by the Borrower and its
Subsidiaries taken as a whole on the Closing Date following the consummation of
the Transactions and other business activities incidental or related to any of
the foregoing (the “Business”).
ARTICLE 9
NEGATIVE COVENANTS
          The Borrower (on its own behalf and on behalf of each of its
Subsidiaries) hereby covenants and agrees that on the Closing Date and
thereafter until the Maturity Date:
          9.1 Limitation on Liens.
          The Borrower will not, and will not permit any of its Subsidiaries to,
create, incur, assume or suffer to exist any Lien upon any property or assets of
any kind (real or personal, tangible or intangible) of the Borrower or any of
its Subsidiaries, whether now owned or hereafter acquired, except:
          (a) Permitted Liens;
          (b) Liens (i) on assets of ITC (of the same type as constitute
collateral under the ITC First Mortgage Indenture on the date hereof) to secure
Indebtedness of ITC under the ITC First Mortgage Indenture, (ii) on assets of
METC (of the same type as constitute collateral under the METC First Mortgage
Indenture on the date hereof) to secure Indebtedness of METC under the METC
First Mortgage Indenture and (iii) on assets of any other Subsidiary (of the
same type that constitute collateral under the ITC First Mortgage Indenture
and/or the METC First Mortgage Indenture on the date hereof) to secure
Indebtedness of any Subsidiary under any similar mortgage bond indenture;
          (c) Liens existing on the Closing Date and as set out on Schedule IV;
          (d) Liens existing on the assets or Capital Stock of any Person that
becomes a Subsidiary, or existing on assets acquired; provided that such Liens
attach at all times only to the same assets that such Liens attached to and
secure only the same Indebtedness that such Liens secured, immediately prior to
such acquisition;
          (e) Liens in favor of the Borrower or any Subsidiary;
          (f) Liens in favor of the United States of America or any State
thereof, or any department, agency or instrumentality or political subdivision
of the United States of America or any State thereof or political entity
affiliated therewith, to secure partial, progress, advance or other payments, or
other obligations, pursuant to any contract or statute to secure any
Indebtedness incurred for the purpose of financing all or any part of

41



--------------------------------------------------------------------------------



 



the cost of acquiring, constructing or improving property subject to such Liens
(including Liens incurred in connection with pollution control, industrial
revenue or similar financings);
          (g) Liens on any property created, assumed or otherwise brought into
existence in contemplation of the sale or other disposition of the underlying
property, whether directly or indirectly, by way of share disposition or
otherwise; provided that 180 days from the creation of such Liens the Borrower
or the relevant Subsidiary shall have disposed of such property and any
Indebtedness secured by such Liens shall be without recourse to the Borrower or
any Subsidiary;
          (h) Rights of other Persons to take minerals, timber, gas, water or
other products produced by the Borrower or by other Persons on the property of
the Borrower;
          (i) Liens created by or resulting from any litigation or other
proceeding which is being contested in good faith by appropriate proceedings,
including Liens arising out of judgments or awards against the Borrower or any
Subsidiary with respect to which the Borrower or such Subsidiary is in good
faith prosecuting an appeal or proceedings for review; or Liens that the
Borrower or any Subsidiary incurs for the purpose of obtaining a stay or
discharge in the course of any litigation or other proceeding to which the
Borrower or such Subsidiary is a party;
          (j) Liens which have been bonded for the full amount in dispute;
          (k) additional Liens so long as the aggregate outstanding principal
amount of the obligations so secured does not exceed the greater of (x) 10% of
Net Tangible Assets and (y) 10% of Consolidated Capitalization at any time;
          (l) Liens on any property acquired, constructed or improved by the
Borrower or any Subsidiary after the date hereof which are created or assumed
contemporaneously with such acquisition, construction or improvement, or within
270 days after the completion thereof, to secure or provide for the payment of
all or any part of the cost of such acquisition, construction or improvement
(including related expenditures capitalized for Federal income tax purposes in
connection therewith) incurred after the date hereof; and
          (m) the replacement, extension or renewal of any Lien permitted by
clauses (a) through (l) above upon or in the same assets theretofore subject to
such Lien or the replacement, extension or renewal (without increase in the
amount or change in any direct or contingent obligor except to the extent
otherwise permitted hereunder) of the Indebtedness secured thereby.
          9.2 Limitation on Fundamental Changes.
          The Borrower will not enter into any merger or consolidation, or
liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or convey, sell, lease, assign, transfer or otherwise dispose of,
all or substantially all its business units, assets or other properties, except
that:

42



--------------------------------------------------------------------------------



 



          (a) any Subsidiary of the Borrower or any other Person may be merged
or consolidated (including by way of liquidation or winding up) with or into the
Borrower; provided that (i) the Borrower shall be the continuing or surviving
entity or, so long as after giving effect to such merger or consolidation such
Person’s debt rating shall be in “Category 5” or higher, as determined pursuant
to the definition of “Applicable Margin”, the Person formed by or surviving any
such merger or consolidation (if other than the Borrower) shall be an entity
organized or existing under the laws of the United States or any State thereof,
(the Borrower or such Person, as the case may be, being herein referred to as
the “Successor Borrower”), (ii) the Successor Borrower shall expressly assume
all the obligations of the Borrower under this Agreement pursuant to a
supplement hereto in form and substance reasonably satisfactory to the
Administrative Agent, (iii) no Default or Event of Default is then existing and
no Default or Event of Default would result from the consummation of such merger
or consolidation, (iv) the Borrower shall be in compliance, on a pro forma basis
after giving effect to such merger or consolidation, with the covenants set
forth in Section 9.4 as such covenants are recomputed as at the last day of the
most recently ended fiscal quarter as if such merger or consolidation had
occurred on such day, and (v) the Borrower shall have delivered to the
Administrative Agent an officer’s certificate, in form and substance reasonably
satisfactory to the Administrative Agent, certifying the compliance referred to
in clause (iv) above and stating that such merger or consolidation and such
supplement to this Agreement comply with this Agreement and a legal opinion (in
form and substance reasonably satisfactory to the Administrative Agent) with
respect to this Agreement to be delivered, if any, pursuant to clause
(ii) above; provided further that if the foregoing are satisfied, the Successor
Borrower (if other than the Borrower) will succeed to, and be substituted for,
the Borrower under this Agreement; and
          (b) the Borrower may enter into any merger or consolidation for the
purpose of changing its organizational form from a corporation to a limited
liability company or from a limited liability company to a corporation; provided
that such change has no adverse affect on the rights of the Finance Parties.
          9.3 Limitation on Dividends.
          If any Default or Event of Default then exists or would result
therefrom, the Borrower will not declare or pay any distributions (other than
dividends payable solely in its capital stock) or return any capital to its
shareholders or make any other distribution, payment or delivery of property or
cash to its shareholders as such, or redeem, retire, purchase or otherwise
acquire, directly or indirectly, for consideration, any of its Capital Stock or
the Capital Stock of any direct or indirect shareholder of the Borrower now or
hereafter outstanding (or any warrants for or options or stock appreciation
rights in respect of any of its Capital Stock), or set aside any funds for any
of the foregoing purposes, or permit any of its Subsidiaries to purchase or
otherwise acquire for consideration any Capital Stock of the Borrower, now or
hereafter outstanding (or any options or warrants or stock appreciation rights
issued by such Person with respect to its Capital Stock), provided that the
Borrower may take any of the actions in this Section 9.3 so long as after giving
effect to such action the Borrower’s debt rating shall be in “Category 5” or
higher, as determined pursuant to the definition of “Applicable Margin”.

43



--------------------------------------------------------------------------------



 



          9.4 Financial Covenants.
          (a) Total Debt to Capitalization Ratio. The Borrower will not permit
the Total Debt to Capitalization Ratio to be greater than 85% at any time on or
after the Closing Date.
          (b) Newco Debt to Capitalization Ratio. The Borrower will not permit
the Newco Debt to Capitalization Ratio to be greater than 60% at any time on or
after the Closing Date.
          9.5 Limitation on Sale-Lease Back Transactions.
          The Borrower will not enter into any sale-leaseback transaction (a
“Sale and Leaseback Transaction”) involving any of its property or assets
whether now owned or hereafter acquired, whereby the Borrower sells or otherwise
transfers such property or assets and thereafter leases or subleases such
property or assets or any part thereof or any other property or assets that the
Borrower intends to use for substantially the same purpose or purposes as the
property or assets sold or otherwise transferred unless (a) the Borrower would
be entitled to incur Indebtedness secured by a Lien on such property or assets
pursuant to Section 9.1 or (b) the Attributable Value of all Sale and Leaseback
Transactions entered into pursuant to this Section 9.5 does not exceed
$20,000,000. A Sale and Leaseback Transaction shall not be deemed to result in
the creation of a Lien.
ARTICLE 10
EVENTS OF DEFAULT
          Each of the following specified events or occurrences described in
Sections 10.1 through 10.9 below shall constitute an “Event of Default”:
          10.1 Payments.
          The Borrower shall (a) default in the payment when due of any
principal of the Loans or (b) default, and such default shall continue for five
or more days, in the payment when due of any interest on the Loans or any Fees
or of any other amounts owing hereunder.
          10.2 Representations, etc.
          Any representation, warranty or statement made or deemed made by the
Borrower herein or any certificate delivered or required to be delivered
pursuant hereto or thereto shall prove to be untrue in any material respect on
the date as of which made or deemed made (it being understood that, for purposes
of the foregoing, the truth of the representations and warranties set forth in
Section 7.6 shall be determined without reference to the knowledge of the
Borrower).
          10.3 Covenants.
          The Borrower shall (a) default in the due performance or observance by
it of any term, covenant or agreement contained in Section 8.1(d), Section 8.11
or Article 9, or (b) default in the due performance or observance by it of any
term, covenant or agreement (other than those referred to in Section 10.1 or
10.2 or clause (a) of this Section 10.3) contained in this Agreement

44



--------------------------------------------------------------------------------



 



and such default shall continue unremedied for a period of at least 30 days
after the receipt of written notice by the Borrower from the Administrative
Agent or the Required Lenders.
          10.4 Default Under Other Agreements.
          (a) The Borrower or any of its Subsidiaries shall (i) default in any
payment with respect to any Indebtedness, in excess of $15,000,000 in the
aggregate, beyond the period of grace, if any, provided in the instrument or
agreement under which such Indebtedness was created or (ii) default in the
observance or performance of any agreement or condition relating to any such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto beyond the period of grace, if any, provided in the instrument
or agreement under which such Indebtedness was created, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or holders) to cause, any such
Indebtedness to become due prior to its stated maturity; or
          (b) without limiting the provisions of clause (a) above, any such
Indebtedness shall be declared to be due and payable, or required to be prepaid
other than by a regularly scheduled required prepayment or as a mandatory
prepayment, prior to the stated maturity thereof.
          10.5 Bankruptcy, etc.
          The Borrower or any Material Subsidiary shall commence a voluntary
case concerning itself under the Bankruptcy Code as now or hereafter in effect,
or any successor thereto or any similar legislation in any other applicable
jurisdiction (collectively, the “Bankruptcy Code”); or an involuntary case is
commenced against the Borrower or any Material Subsidiary and the petition or
application is not contested within 10 days after commencement of the case; or
an involuntary case is commenced against the Borrower or any Material Subsidiary
and the petition or application is not dismissed within 45 days after
commencement of the case; or a receiver, trustee, liquidator, custodian or
similar official is appointed for, or takes charge of, all or substantially all
of the property of the Borrower or any Material Subsidiary or the Borrower or
any Material Subsidiary commences any other proceeding under any reorganization,
arrangement, adjustment of debt, relief of debtors, dissolution, insolvency or
liquidation or similar law of any jurisdiction whether now or hereafter in
effect relating to the Borrower or any Material Subsidiary itself; or there is
commenced against the Borrower or any Material Subsidiary any such proceeding
that remains undismissed for a period of 45 days; or the Borrower or any
Material Subsidiary is adjudicated insolvent or bankrupt; or any order of relief
or other order approving any such case or proceeding is entered; or the Borrower
or any Material Subsidiary makes a general assignment for the benefit of
creditors, files under the Bankruptcy Act or takes a similar action under the
Bankruptcy Act; or any corporate or similar action is taken by the Borrower or
any Material Subsidiary for the purpose of effecting any of the foregoing; or
the Borrower or any Material Subsidiary is unable to pay its debts as they fall
due, or makes a general assignment for the benefit of or a composition with its
creditors generally; or the Borrower or any Material Subsidiary takes any
corporate or similar action or other steps are taken or legal proceedings are
started for its winding-up, dissolution, administration or insolvent
re-organization or for the appointment of a liquidator, administrator or
administrative receiver of it.

45



--------------------------------------------------------------------------------



 



          10.6 Non-ownership of Material Subsidiaries.
          The Borrower on any date is not the direct owner of 100% (or, if by
reason of any Equity Issuance by Newco, 95%) of the capital stock of Newco, or
is not the direct or (through its Subsidiaries) indirect owner of 100% of the
capital stock of ITC or METC or at least 51% of the capital stock of any of its
other Material Subsidiaries or Newco is not the direct owner of 100% of the
capital stock of Interstate Power & Light.
          10.7 Judgments.
          One or more judgments or decrees shall be entered against the Borrower
or any of its Subsidiaries involving a liability of $15,000,000 or more in the
aggregate for all such judgments and decrees for the Borrower and its
Subsidiaries (to the extent not paid or fully covered by insurance provided by a
carrier not disputing coverage) and any such judgments or decrees shall not have
been satisfied, vacated, discharged or stayed or bonded pending appeal within
60 days from the entry thereof.
          10.8 Change of Ownership.
          A Change of Ownership shall occur.
          10.9 Pension Plans.
          Any of the following events shall occur with respect to any Pension
Plan: (a) the institution of any steps by the Borrower or any other Person to
terminate a Pension Plan if, as a result of such termination, the Borrower or
any such member could be required to make a contribution to such Pension Plan,
or could reasonably expect to incur a liability or obligation to such Pension
Plan in respect of such termination; or (b) a contribution failure occurs with
respect to any Pension Plan sufficient to give rise to a Lien under section
302(f) of ERISA, where in each case under clauses (a) or (b) such contribution,
liability, obligation or Lien would reasonably be expected to have a Material
Adverse Effect.
          10.10 Remedies.
          Upon the occurrence of any Event of Default described above, and in
any such event, and at any time thereafter, if any Event of Default shall then
be continuing, the Administrative Agent shall, upon the written request of the
Required Lenders, by written notice to the Borrower, take any or all of the
following actions, without prejudice to the rights of the Administrative Agent
to enforce its claims against the Borrower, except as otherwise specifically
provided for in this Agreement (provided that, if an Event of Default specified
in Section 10.5 shall occur with respect to the Borrower, the result that would
occur upon the giving of written notice by the Administrative Agent as specified
in clauses (i) and (ii) below shall occur automatically without the giving of
any such notice): (i) declare all of the Commitments terminated, whereupon the
Commitment of each Lender shall forthwith terminate immediately; (ii) declare
the principal of and any accrued interest in respect of all Loans and all
obligations owing hereunder to be, whereupon the same shall become, forthwith
due and payable without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower; and/or (iii) exercise any
other remedies that may be available under this Agreement or applicable law.

46



--------------------------------------------------------------------------------



 



     10.11 Remedies Cumulative.
     The rights and remedies of the Administrative Agent and the Lenders under
this Agreement are cumulative and are in addition to and not in substitution for
any rights or remedies provided by law or by equity, and any single or partial
exercise by the Lenders of any right or remedy for a default or breach of any
term, covenant, condition or agreement herein contained shall not be deemed to
be a waiver of or to alter, affect, or prejudice any other right or remedy or
other rights or remedies to which the Lenders may be lawfully entitled for the
same default or breach, and any waiver by the Administrative Agent or the
Lenders of the strict observance, performance or compliance with any term,
covenant, condition or agreement herein contained, and any indulgence granted by
the Administrative Agent or the Lenders shall be deemed not to be a waiver of
any subsequent default. In the event that the Administrative Agent or the
Lenders shall have proceeded to enforce any such right, remedy or power
contained herein and such proceedings shall have been discontinued or abandoned
for any reason, by written agreement between the Lenders and the Borrower, then
in each such event the Borrower and the Lenders shall be restored to their
former positions and the rights, remedies and powers of the Lenders shall
continue as if no such proceedings had been taken.
ARTICLE 11
THE ADMINISTRATIVE AGENT
          Each of the Lenders hereby irrevocably appoints the Administrative
Agent as its agent and authorizes the Administrative Agent to take such actions
on its behalf and to exercise such powers as are delegated to the Administrative
Agent by the terms hereof, together with such actions and powers as are
reasonably incidental thereto.
          The bank serving as the Administrative Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
          The Administrative Agent shall not have any duties or obligations
except those expressly set forth herein. Without limiting the generality of the
foregoing, (a) the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing, (b) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby that the Administrative Agent is
required to exercise in writing as directed by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 12.1), and (c) except as expressly set
forth herein, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of its Subsidiaries that is communicated to or obtained by the
bank serving as Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 12.1) or in the absence of its

47



--------------------------------------------------------------------------------



 



own gross negligence or wilful misconduct. The Administrative Agent shall be
deemed not to have knowledge of any Default unless and until written notice
thereof is given to the Administrative Agent by the Borrower or a Lender, and
the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement, (ii) the contents of any certificate,
report or other document delivered hereunder or in connection herewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article 6 or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.
          The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
          The Administrative Agent may perform any and all its duties and
exercise its rights and powers by or through any one or more sub-agents
appointed by the Administrative Agent. The Administrative Agent and any such
sub-agent may perform any and all its duties and exercise its rights and powers
through their respective Related Parties. The exculpatory provisions of the
preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
          Subject to the appointment and acceptance of a successor
Administrative Agent as provided in this paragraph, the Administrative Agent may
resign at any time by notifying the Lenders and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, with the consent of the
Borrower (not to be unreasonably withheld), to appoint a successor. If no
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may, on
behalf of the Lenders, appoint a successor Administrative Agent which shall be a
bank with an office in New York, New York, or an Affiliate of any such bank.
Upon the acceptance of its appointment as Administrative Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 12.5

48



--------------------------------------------------------------------------------



 



shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while it was acting as
Administrative Agent.
          Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any related agreement or any document furnished hereunder or thereunder.
          Notwithstanding anything herein to the contrary the Sole Bookrunner
and the Sole Lead Arranger named on the cover page of this Agreement shall not
have any duties or liabilities under this Agreement, except in its capacity, if
any, as a Lender.
ARTICLE 12
MISCELLANEOUS
     12.1 Amendments and Waivers.
     Neither this Agreement, nor any terms hereof or thereof may be amended,
supplemented or modified except in accordance with the provisions of this
Section 12.1. The Required Lenders may from time to time (a) enter into with the
Borrower and Administrative Agent, as applicable, written amendments,
supplements or modifications hereto for the purpose of adding or amending any
provisions to this Agreement or changing in any manner the rights of the Lenders
or of the Borrower hereunder or thereunder, (b) waive, on such terms and
conditions as the Required Lenders or the Administrative Agent, as the case may
be, may specify in such instrument, any of the requirements of this Agreement or
any Default or Event of Default and its consequences; provided that no such
waiver and no such amendment, supplement or modification shall directly
(i) forgive any portion of, or extend or waive the final scheduled maturity date
of, any Loan, or reduce the stated rate of, forgive any portion of or extend the
date for the payment of any interest payable hereunder (other than as a result
of waiving the applicability of any post-default increase in interest rates) or
extend the final expiration date of any Lender’s Commitment or increase the
amount of any of the Commitments of any Lender, in each case without the written
consent of each Lender whose Loan, interest or Commitment is changed as set
forth above thereby, or (ii) amend, modify or waive any provision of this
Section 12.1 or reduce the percentages specified in the definitions of the terms
“Required Lenders” or consent to the assignment or transfer by the Borrower of
its rights and obligations under this Agreement (except as permitted pursuant to
Section 9.2), in each case without the written consent of each Lender, or
(iii) amend, modify or waive any provision of Article 11 without the written
consent of the then-current Administrative Agent, or (iv) amend Section 5.2(a)
to the extent that it relates to payments for the ratable account of Lenders
without the written consent of each Lender directly and adversely affected
thereby, in each case without the written consent of all the Lenders except as
otherwise specifically provided in this Section 12.1.

49



--------------------------------------------------------------------------------



 



     Any such waiver and any such amendment, supplement or modification shall
apply equally to each of the affected Lenders and shall be binding upon the
Borrower, such Lenders, the Administrative Agent and all future holders of the
affected Loans. In the case of any waiver, the Borrower, the Lenders and the
Administrative Agent shall be restored to their former positions and rights
hereunder, and any Default or Event of Default waived shall be deemed to be
cured and not continuing, it being understood that no such waiver shall extend
to any subsequent or other Default or Event of Default or impair any right
consequent thereon.
     12.2 Notices.
     (a) Notices generally. All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
facsimile transmission) and, unless otherwise expressly provided herein, if
mailed and properly addressed with postage prepaid or if properly addressed and
sent by pre-paid courier service, shall be deemed given when received and, if
transmitted by facsimile, shall be deemed given when the confirmation of
transmission thereof is received by the transmitter, in each case addressed as
follows in the case of the Borrower, the Administrative Agent and as set forth
on Schedule I in the case of each Lender (or as set forth in the Assignment and
Acceptance of any Lender which is an Assignee) or to such other address as may
be hereafter notified by the respective parties hereto:

  (i)   The Borrower:

ITC Holdings Corp.
39500 Orchard Hill Place,
Suite 200
Novi, MI 48375
Attention: Edward Rahill
Facsimile No.: (248) 374-7129

  (ii)   The Administrative Agent:

Lehman Commercial Paper Inc.
745 Seventh Avenue
New York, New York 10019
Attention: Maritza Ospina
Facsimile No.: (646) 758-4648
Telephone: (212) 526-6590
provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders pursuant to Sections 2.3, 2.6, 2.10, 4.1 and 5.1 shall not be
effective until received.
     (b) Electronic Communications. The Borrower agrees that the Administrative
Agent may make communications available to the Lenders by posting such
communications on Intralinks or a substantially similar electronic transmission
system (the “Platform”). THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”.
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS
OF

50



--------------------------------------------------------------------------------



 



THE COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT PARTIES IN
CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL THE
ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY, THE “AGENT PARTIES”) HAVE ANY LIABILITY TO THE BORROWER, ANY
LENDER OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING DIRECT
OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES
(WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE BORROWER’S OR THE
ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET,
EXCEPT TO THE EXTENT THE LIABILITY OF ANY AGENT PARTY IS FOUND IN A FINAL
NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
PRIMARILY FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.
     12.3 No Waiver; Cumulative Remedies.
     No failure to exercise and no delay in exercising, on the part of the
Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
     12.4 Survival of Representations and Warranties.
     All representations and warranties made hereunder and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans hereunder.
     12.5 Payment of Expenses and Taxes.
     The Borrower agrees (a) to pay or reimburse the Arranger and the
Administrative Agent for all their reasonable and documented out-of-pocket costs
and expenses incurred in connection with the development, preparation and
execution of, and any amendment, supplement or modification to, this Agreement
and any other documents prepared in connection herewith or therewith, and the
consummation and administration of the transactions contemplated hereby and
thereby (including the syndication of the Commitments), including the reasonable
fees, disbursements and other charges of one counsel to the Administrative
Agent, (b) to pay or reimburse each Lender and the Administrative Agent for all
its reasonable and documented costs and expenses incurred in connection with the
enforcement or preservation of any rights under, or “workout” or restructuring
of, this Agreement and any such other documents, including the

51



--------------------------------------------------------------------------------



 



reasonable fees, disbursements and other charges of counsel to each Lender and
of counsel to the Administrative Agent, (c) to pay, indemnify, defend and hold
harmless each Lender and the Administrative Agent from, any and all recording
and filing fees and any and all liabilities with respect to, or resulting from
any delay in paying, stamp, excise and other similar taxes, if any, that may be
payable or determined to be payable in connection with the execution and
delivery of, or consummation or administration of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, this Agreement and any such other documents,
and (d) to pay, indemnify, defend and hold harmless each Lender, the Arranger
and the Administrative Agent and their respective directors, officers,
employees, trustee, agents and Affiliates (collectively, the “Indemnitees”) from
and against any and all other liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever (including reasonable and documented fees,
disbursements and other charges of counsel incurred in connection with any
investigative, administrative or judicial proceeding commenced or threatened by
any Person, whether or not any such Indemnitee shall be designated as a party or
potential party thereto, and any fees or expenses incurred by any Indemnitee in
enforcing this indemnity), whether direct, indirect or consequential, whether
based on strict liability or negligence, and whether based on any federal,
provincial or foreign laws, statutes, rules, regulations or guidelines
(including Environmental Laws), common law, equity, contract or otherwise that
may be imposed on, incurred by or asserted against any Indemnitee, in any manner
arising out of or relating to (i) this Agreement and any other agreements or
documents contemplated hereby or thereby, the other transactions contemplated
hereby (including the execution, delivery, enforcement, performance and
administration of this Agreement and the breach by the Borrower of, or default
by the Borrower under, any of the provisions of this Agreement, (ii) the
violation of, non-compliance with or liability under, any Environmental Law
applicable to the operations of the Borrower or any of its Subsidiaries or
applicable to any of the Real Estate, or (iii) any Environmental Claim or any
Hazardous Materials relating to or arising from, directly or indirectly, any
past or present activity, operation, land ownership, possession or control, or
practice of, the Borrower or any of its Subsidiaries from time to time (all the
foregoing in this clause (d), collectively, the “indemnified liabilities”);
provided that the Borrower shall have no obligation hereunder to any Indemnitee
with respect to indemnified liabilities arising from the gross negligence or
willful misconduct of such Indemnitee as determined by a final judgment of a
court of competent jurisdiction of which no appeal (or further appeal) is
available and provided further that the Borrower shall have no obligation
hereunder to any Indemnitee with respect to claims to the extent relating to
disputes among the Lenders, any of the Arranger and/or the Administrative Agent.
The agreements in this Section 12.5 shall survive repayment of the Loans and all
other amounts payable hereunder.
     Each of the Lenders, the Arranger and the Administrative Agent agree that
any and all of their respective rights under this Agreement and any other
agreements contemplated hereby and thereby, including recourse for any
obligation or claim for any indemnification thereunder, is limited to recourse
to the Borrower and its assets as contemplated hereby, and none of the direct or
indirect limited partners, partners, shareholders, members of the Borrower or
any of their respective employees, directors or officers shall have any
obligations or liability, or be subject to any recourse, in respect of any such
obligations or claims hereunder or thereunder.

52



--------------------------------------------------------------------------------



 



     12.6 Successors and Assigns; Participations and Assignments.
          (a) Assignments Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that (i) the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
          (b) Assignments by Lenders.
          (i) Assignments Generally. Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender may assign to one or more assignees (each,
an “Assignee”) all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it) with the prior written consent (such consent not to be
unreasonably withheld) of:
     (A) the Borrower, provided that no consent of the Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default under Section 10.1 or 10.5 has occurred and is
continuing, any other Assignee; and
     (B) the Administrative Agent.
          (ii) Certain Conditions to Assignments. Assignments shall be subject
to the following additional conditions:
     (A) except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Acceptance with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;
     (B) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;

53



--------------------------------------------------------------------------------



 



     (C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500; and
     (D) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
          (iii) Effectiveness of Assignments. Subject to acceptance and
recording thereof pursuant to paragraph (b)(iv) of this Section, from and after
the effective date specified in each Assignment and Acceptance the Assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Acceptance, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.10, 2.11 and 12.5). Any assignment
or transfer by a Lender of rights or obligations under this Agreement that does
not comply with this Section shall be treated for purposes of this Agreement as
a sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (c) of this Section.
          (iv) Maintenance of Register. The Administrative Agent, acting for
this purpose as an agent of the Borrower, shall maintain at one of its offices a
copy of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.
          (v) Acceptance of Assignments by Administrative Agent. Upon its
receipt of a duly completed Assignment and Acceptance executed by an assigning
Lender and an Assignee, the Assignee’s completed Administrative Questionnaire
(unless the Assignee shall already be a Lender hereunder), the processing and
recordation fee referred to in paragraph (b) of this Section and any written
consent to such assignment required by paragraph (b) of this Section, the
Administrative Agent shall accept such Assignment and Acceptance and record the
information contained therein in the Register; provided that if either the
assigning Lender or the Assignee shall have failed to make any payment required
to be made by it pursuant to Section 2.4(b), the Administrative Agent shall have
no obligation to accept such Assignment and Acceptance and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

54



--------------------------------------------------------------------------------



 



          (c) Participations.
          (i) Participations Generally. Any Lender may, without the consent of
the Borrower or the Administrative Agent, sell participations to one or more
banks or other entities (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the second sentence of
Section 12.1 that affects such Participant. Subject to paragraph (c)(ii) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.10 and 2.11 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to paragraph (b) of this
Section. To the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 12.8 as though it were a Lender.
          (ii) Limitations on Rights of Participants. A Participant shall not be
entitled to receive any greater payment under Section 2.10 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. Any Participant
that is a Non-U.S. Lender shall not be entitled to the benefits of Section 5.3
unless such Participant complies with Section 5.3(c).
          (d) Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank, and this Section
shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.
     12.7 Replacements of Lenders under Certain Circumstances.
     The Borrower shall be permitted to replace any Lender that (a) requests
reimbursement for amounts owing pursuant to Section 2.10 or 5.3, (b) is affected
in the manner described in Section 2.10(a)(iii) and as a result thereof any of
the actions described in such Section is required to be taken or (c) becomes a
Defaulting Lender, with a replacement bank or other financial institution;
provided that (i) such replacement does not conflict with any Requirement of
Law, (ii) no Event of Default shall have occurred and be continuing at the time
of such replacement, (iii) the replacement bank or institution shall purchase,
at par, all Loans and other amounts (other than any disputed amount) pursuant to
Section 2.10, 2.11 or 5.3, as the case may be, owing to

55



--------------------------------------------------------------------------------



 



such replaced Lender prior to the date of replacement or as a result of such
replacement, (iv) the replacement bank or institution, if not already a Lender,
and the terms and conditions of such replacement, shall be reasonably
satisfactory to the Administrative Agent, (v) the replaced Lender shall be
obligated to make such replacement in accordance with the provisions of
Section 12.6 (provided that the Borrower shall be obligated to pay the
registration and processing fee referred to therein) and (vi) any such
replacement shall not be deemed to be a waiver of any rights that the Borrower,
the Administrative Agent or any other Lender shall have against the replaced
Lender.
     12.8 Set-off, Etc.
     (a) After the occurrence and during the continuance of an Event of Default,
in addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without prior notice to the Borrower, any such
notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon any amount becoming due and payable by the Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise) to
set-off and appropriate and apply against such amount any and all deposits
(general or special, time or demand, provisional or final), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or any branch or agency thereof to or for the
credit or the account of the Borrower. Each Lender agrees promptly to notify the
Borrower and the Administrative Agent after any such set-off and application
made by such Lender, provided that the failure to give such notice shall not
affect the validity of such set-off and application.
     (b) If any Finance Party shall obtain any payment or other recovery
(whether voluntary, involuntary, by application of setoff or otherwise) on
account of any Loan (other than pursuant to the terms of Section 2.10, 2.11 or
5.3) in excess of its pro rata share of payments obtained by all Finance
Parties, such Finance Party shall purchase from the other Finance Parties such
participations in Loans made by them as shall be necessary to cause such
purchasing Finance Party to share the excess payment or other recovery ratably
(to the extent such other Finance Parties were entitled to receive a portion of
such payment or recovery) with each of them; provided that if all or any portion
of the excess payment or other recovery is thereafter recovered from such
purchasing Finance Party, the purchase shall be rescinded and each Finance Party
which has sold a participation to the purchasing Finance Party shall repay to
the purchasing Finance Party the purchase price to the ratable extent of such
recovery together with an amount equal to such selling Finance Party’s ratable
share (according to the proportion of (a) the amount of such selling Finance
Party’s required repayment to the purchasing Finance Party to (b) total amount
so recovered from the purchasing Finance Party) of any interest or other amount
paid or payable by the purchasing Finance Party in respect of the total amount
so recovered. The Borrower agrees that any Finance Party purchasing a
participation from another Finance Party pursuant to this Section may, to the
fullest extent permitted by law, exercise all its rights of payment (including
pursuant to clause (a) above) with respect to such participation as fully as if
such Finance Party were the direct creditor of the Borrower in the amount of
such participation. If under any applicable bankruptcy, insolvency or other
similar law any Finance Party receives a secured claim in lieu of a setoff to
which this Section applies, such Finance Party shall, to the extent practicable,
exercise its rights in respect of such secured claim in a manner consistent with

56



--------------------------------------------------------------------------------



 



the rights of the Lenders entitled under this Section to share in the benefits
of any recovery on such secured claim.
     12.9 Marshalling; Payments Set Aside.
     Neither the Administrative Agent nor any Lender shall be under any
obligation to marshal any assets in favor of the Borrower or any other party or
against or in payment of any or all of the Borrower’s obligations hereunder. To
the extent that the Borrower makes a payment or payments to the Administrative
Agent or Lenders (or to the Administrative Agent for the benefit of Lenders), or
the Administrative Agent or Lenders enforce any security interests or exercise
their rights of setoff, and such payment or payments or the proceeds of such
enforcement or setoff or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside and/or required to be repaid to a
trustee, receiver or any other party under any bankruptcy law, any other
provincial, state or federal law, common law or any equitable cause, then, to
the extent of such recovery, the obligation or part thereof originally intended
to be satisfied, and all Liens, rights and remedies therefor or related thereto,
shall be revived and continued in full force and effect as if such payment or
payments had not been made or such enforcement or setoff had not occurred.
     12.10 Counterparts.
     This Agreement may be executed by one or more of the parties to this
Agreement on any number of separate counterparts (including by facsimile
transmission), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. A set of the copies of this Agreement
signed by all the parties shall be lodged with the Borrower and the
Administrative Agent.
     12.11 Severability.
     Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
     12.12 Integration.
     This Agreement represent the agreement of the Borrower, the Administrative
Agent and the Lenders with respect to the subject matter hereof, and there are
no promises, undertakings, representations or warranties by the Administrative
Agent or any Lender relative to subject matter hereof not expressly set forth or
referred to herein.
     12.13 Governing Law.
     THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK AND THE LAWS OF THE UNITED STATES APPLICABLE THEREIN

57



--------------------------------------------------------------------------------



 



(EXCLUDING ANY CONFLICT OF LAWS RULE OR PRINCIPLE WHICH MIGHT REFER SUCH
CONSTRUCTION TO THE LAWS OF ANOTHER JURISDICTION).
     12.14 Submission to Jurisdiction; Waivers.
     The Borrower hereby irrevocably and unconditionally:
     (a) submits for itself and its property in any legal action or proceeding
relating to this Agreement, or for recognition and enforcement of any judgment
in respect thereof, to the non-exclusive general jurisdiction of the courts of
the State of New York;
     (b) consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
     (c) agrees that service of process in any such action or proceeding may be
effected in accordance with the local rules of civil procedure or by mailing a
copy thereof by registered or certified mail (or any substantially similar form
of mail), postage prepaid, to the Borrower at its address set forth in
Section 12.2 or at such other address of which the Administrative Agent shall
have been notified pursuant thereto;
     (d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
     (e) waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section 12.14 any special, exemplary, punitive or consequential damages.
     12.15 Acknowledgements.
     The Borrower hereby acknowledges that:
     (a) it has been advised by counsel in the negotiation, execution and
delivery of this Agreement;
     (b) neither the Administrative Agent nor any Lender (in any capacity) has
any fiduciary relationship with or duty to the Borrower arising out of or in
connection with this Agreement, and the relationship between Administrative
Agent and Lenders, on one hand, and the Borrower, on the other hand, in
connection herewith or therewith is solely that of debtor and creditor; and
     (c) no joint venture is created hereby or otherwise exists by virtue of the
transactions contemplated hereby among the Lenders or among the Borrower and the
Lenders.

58



--------------------------------------------------------------------------------



 



     12.16 Waivers of Jury Trial.
     THE BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.
     12.17 Confidentiality.
     The Administrative Agent and each Lender shall hold all non-public
information furnished by or on behalf of the Borrower in connection with such
Lender’s evaluation of whether to become a Lender hereunder or obtained by such
Lender or the Administrative Agent pursuant to the requirements of this
Agreement (“Confidential Information”), in accordance with its customary
procedure for handling confidential information of this nature and (in the case
of a Lender that is a bank) in accordance with safe and sound banking practices
and in any event may make disclosure as required or requested by any
Governmental Authority, representatives thereof or any nationally recognized
rating agency that requires access to information about such Lender’s investment
portfolio in connection with ratings issued with respect to such Lender or
pursuant to legal process or to such Lender’s or the Administrative Agent’s
lawyers, professional advisors or independent auditors or Affiliates; provided
that, unless specifically prohibited by applicable law or court order, each
Lender and the Administrative Agent shall notify the Borrower of any request by
any governmental agency or representative thereof (other than any such request
in connection with an examination of the financial condition or regulatory
compliance of such Lender by such Governmental Authority or in connection with
ratings by such rating agency with respect to such Lender) for disclosure of any
such non-public information prior to disclosure of such information, and
provided further that in no event shall any Lender or the Administrative Agent
be obligated or required to return any materials furnished by the Borrower or
any Subsidiary of the Borrower. Each Lender and the Administrative Agent agrees
that it will not provide to prospective Assignees or Participants or to
prospective direct or indirect contractual counterparties in swap agreements to
be entered into in connection with Loans made hereunder any of the Confidential
Information unless such Person shall have previously executed a Confidentiality
Agreement substantially in the form prescribed from time to time by the Loan
Sales and Trading Association.
     12.18 Treatment of Loans.
     (a) The Borrower does not intend to treat the Loans and related
transactions as being a “reportable transaction” (within the meaning of Treasury
Regulation Section 1.6011-4). In the event the Borrower determines to take any
action inconsistent with such intention, it will promptly notify the
Administrative Agent thereof.
     (b) The Borrower acknowledges that the Administrative Agent and one or more
of the Lenders may treat its Loans as part of a transaction that is subject to
Treasury Regulation Section 1.6011-4 or Section 301.6112-1, and the
Administrative Agent and such Lender or Lenders, as applicable, may file such
IRS forms or maintain such lists and other records as they may determine is
required by such Treasury Regulations.

59



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of
this Agreement to be duly executed and delivered as of the date first above
written.

            ITC HOLDINGS CORP.,
as the Borrower
      By:   /s/ Edward M. Rahill         Name:   Edward M. Rahill       
Title:   Senior Vice President and Chief        LEHMAN COMMERCIAL PAPER INC.
as Administrative Agent
      By:   /s/ Adrian De Lagarde         Name:   Adrian De Lagarde       
Title:   Authorized Signatory   

60



--------------------------------------------------------------------------------



 



         

            LEHMAN BROTHERS BANK, FSB,
as Lender
      By:   /s/ Janine M. Shugan         Name:   Janine M. Shugan       
Title:   Authorized Signatory   

61



--------------------------------------------------------------------------------



 



         

            COMERICA BANK,
as Lender
      By:   /s/ Blake Arnett         Name:   Blake Arnett        Title:  
Assistant Vice President   

62



--------------------------------------------------------------------------------



 



         

            CREDIT SUISSE, CAYMAN ISLANDS BRANCH,
as Lender
      By:   /s/ Thomas Cantello         Name:   Thomas Cantello        Title:  
Director        CREDIT SUISSE, CAYMAN ISLANDS BRANCH,
as Lender
      By:   /s/ Shaheen Malik         Name:   Shaheen Malik        Title:  
Associate     

[Signature page to ITC Holdings Credit Agreement]

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A.,
as Lender
      By:   /s/ Patrick N. Martin         Name:   Patrick N. Martin       
Title:   Vice President     

[Signature page to ITC Holdings Credit Agreement]

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A.,
as Lender
      By:   /s/ Nancy R. Barwig         Name:   Nancy R. Barwig        Title:  
Vice President     

[Signature page to ITC Holdings Credit Agreement]

 



--------------------------------------------------------------------------------



 



            MORGAN STANLEY BANK,
as Lender
      By:   /s/ Daniel Twenge         Name:   Daniel Twenge        Title:  
Authorized Signatory     

[Signature page to ITC Holdings Credit Agreement]

 



--------------------------------------------------------------------------------



 



SCHEDULE I
COMMITMENTS

                                      REVOLVING CREDIT         REVOLVING CREDIT
  COMMITMENT LENDER   ADDRESS FOR NOTICES   COMMITMENT   PERCENTAGE    
 
                Lehman Brothers Bank, FSB  
Lehman Brothers
Deal Closing & Servicing Department
745 7th Avenue, 16th Floor,
New York NY 10019
Attention: Janine Shugan
Facsimile No.: (212) 526 8625
  $ 350,000,000       45.75 %    
 
                Comerica Bank  
Comerica
500 Woodward Avenue, 9th Floor,
Detroit MI 48226
Attention: Stacey McVeigh
Facsimile No.: (313) 222-9514
  $ 15,000,000       1.96 %    
 
                Credit Suisse, Cayman Islands Branch  
Credit Suisse, Cayman Islands Branch
Eleven Madison Avenue
New York NY 10010
Attention: Loan Closers
Facsimile No.: (212) 538-9120
  $ 275,000,000       35.95 %

 



--------------------------------------------------------------------------------



 



                                      REVOLVING CREDIT         REVOLVING CREDIT
  COMMITMENT LENDER   ADDRESS FOR NOTICES   COMMITMENT   PERCENTAGE    
 
                Bank of America, N.A.  
Bank of America, N.A.
901 Main Street
Dallas TX 75202-3714
Attention: Jacqueline Archuleta
Facsimile No.: (214) 290 8372
  $ 25,000,000       3.27 %    
 
                JPMorgan Chase Bank, N.A.  
JPMorgan Chase Bank, N.A.
Loan Operations
10 South Dearborn, 7th Floor
Mail Code IL1-0010
Chicago, IL 60603
Attention: Nanette Wilson
Facsimile No.: (312) 385-7096

with copy to (except in the case of notices relating to borrowings,
continuation, conversions and letters of credit):

JPMorgan Chase Bank, N.A.
10 South Dearborn, 9th Floor
Mail Code IL1-0090
Chicago, IL 60603
Attention: Nancy R. Barwig
Vice President, Mid- Corporate Power Credit
Facsimile No.: (312) 732-1762
  $ 75,000,000       9.80 %

 



--------------------------------------------------------------------------------



 



                                      REVOLVING CREDIT         REVOLVING CREDIT
  COMMITMENT LENDER   ADDRESS FOR NOTICES   COMMITMENT   PERCENTAGE    
 
                Morgan Stanley Bank  
Morgan Stanley Bank
2500 Lake Blvd, Suite 300 C
West Valley City, Utah 84120

On or prior to the Closing Date:

Attention: Nomi Clarke
Facsimile No.: (718) 233-2132

After the Closing Date:

Attention: Martin Telford, Ly Dinh and
Kathy Wu Facsimile No.: (718) 233-2140
  $ 25,000,000       3.27 %    
 
                   
Total amount
  $ 765,000,000       100 %

 



--------------------------------------------------------------------------------



 



SCHEDULE II
ENVIRONMENTAL MATTERS
[NONE]

 



--------------------------------------------------------------------------------



 



SCHEDULE III
PENSION AND WELFARE MATTERS
[NONE]

 



--------------------------------------------------------------------------------



 



SCHEDULE IV
OUTSTANDING LIENS ON CLOSING DATE
[NONE]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Form of Notice of Borrowing
NOTICE OF BORROWING

     
TO:
  Lehman Commercial Paper Inc.
 
  as Administrative Agent under the
 
  Credit Agreement (as defined below)
 
  745 Seventh Avenue
 
  New York, New York 10019
 
  Attention: Maritza Ospina
 
  Facsimile No.: (646) 758-4648

     Pursuant to the Bridge Loan Agreement, dated as of September 26, 2007 (as
the same may be amended, modified, supplemented, restated or replaced from time
to time, the “Credit Agreement”; the terms defined therein and not otherwise
defined herein being used herein as therein defined), among ITC Holdings Corp.,
a Michigan corporation (the “Borrower”), the Lenders, and Lehman Commercial
Paper Inc., as the Administrative Agent, this represents the Borrower’s request
to borrow as follows:
          Loan:

  1.   Date of borrowing:     2.   Amount of borrowing:     3.   Lender(s):
Lenders, in accordance with their Commitments under the Credit Agreement     4.
  Interest rate option:

     Please wire transfer the proceeds of the Borrowing in accordance with the
funds flow memorandum delivered under separate cover.
     The undersigned officer, to the best of his or her knowledge, in his or her
capacity as an officer of the Borrower certifies that:



--------------------------------------------------------------------------------



 



2

     All representations and warranties made by the Borrower contained in the
Credit Agreement are true and correct in all material respects with the same
effect as though such representations and warranties had been made on and as of
the date hereof (except where such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties are
true and correct in all material respects as of such earlier date); and
     No event has occurred and is continuing or would result from the
consummation of the Borrowing contemplated hereby that would constitute a
Default or an Event of Default.
Dated:

            ITC HOLDINGS CORP.
      By:           Name:           Title:      



--------------------------------------------------------------------------------



 



 

         

EXHIBIT B
Form of Notice of Continuation

     
TO:
  Lehman Commercial Paper Inc.,
 
  as Administrative Agent under the
 
  Credit Agreement (as defined below)
 
  745 Seventh Avenue
 
  New York, New York 10019
 
  Attention: Maritza Ospina
 
  Facsimile No.: (646) 758-4648

          Pursuant to the Credit Agreement, dated as of September 26, 2007 (as
the same may be amended, modified, supplemented, restated or replaced from time
to time, the “Credit Agreement”; the terms defined therein and not otherwise
defined herein being used herein as therein defined), among ITC Holdings Corp.,
a Michigan corporation (the “Borrower”), the various financial institutions and
other persons from time to time referred to as “Lenders” in the Credit Agreement
(the “Lenders”), and Lehman Commercial Paper Inc., as the Administrative Agent,
this represents the Borrower’s request to continue Loans as follows:

  1.   Date of continuation or conversion:        
                                        , ___     2.   Amount of Loans being
continued or converted:         $                                             3.
  Nature of continuation or conversion:

  ____   a. Conversion of a LIBOR Loan as an ABR Loan     ____   b. Conversion
of an ABR Loan as a LIBOR Loan     ____   c. Continuation (rollover) of LIBOR
Loans as LIBOR Loans

  4.   If Loans are being continued as or converted into LIBOR Loans, the
duration of the new LIBOR Period that commences on the continuation or
conversion date:

  ____   month(s)

          The undersigned officer, to the best of his or her knowledge, in his
or her capacity as an officer of the Borrower, certifies that:



--------------------------------------------------------------------------------



 



4

     (i) All representations and warranties made by the Borrower contained in
the Credit Agreement are true and correct in all material respects with the same
effect as though such representations and warranties had been made on and as of
the date hereof (except where such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties are
true and correct in all material respects as of such earlier date) provided
that, the representation made in Section 7.14 shall be made only on the Closing
Date; and
     (ii) No event has occurred and is continuing or would result from the
consummation of the Borrowing contemplated hereby that would constitute a
Default or an Event of Default.
Dated:                                         

            ITC HOLDINGS CORP.
      By:           Name:           Title:      



--------------------------------------------------------------------------------



 



5

         

EXHIBIT C
Form of Closing Certificate
CLOSING CERTIFICATE
ITC HOLDINGS CORP.
               I, the undersigned, an Authorized Officer of ITC Holdings Corp.
(the “Borrower”), hereby certify to the best of my knowledge, information and
belief, for and on behalf of the Borrower, and not in my personal capacity,
that:

  (a)   This certificate is furnished pursuant to the Bridge Loan Agreement (as
the same may be amended, modified, supplemented, restated or replaced from time
to time, the “Credit Agreement”), dated as of September 26, 2007, among the
Borrower, a Michigan corporation, the Lenders thereto and Lehman Commercial
Paper Inc., as administrative agent. Unless otherwise defined herein,
capitalized terms used in this certificate shall have the meanings set forth in
the Credit Agreement.     (b)   Attached hereto as Exhibit A is a true and
complete copy of the Certificate of Incorporation of the Borrower as filed in
the Office of the Secretary of State of the State of Michigan, together with all
amendments thereto adopted through the date hereof and as in effect on the date
hereof.     (c)   Attached hereto as Exhibit B is a true and complete copy of
the Bylaws of the Borrower, together with all amendments thereto adopted through
the date hereof and as in effect on the date hereof.     (d)   Attached hereto
as Exhibit C is a true and complete copy of the resolutions duly adopted by the
Board of Directors of the Borrower at a meeting of such Board of Directors held
on [     ], approving and authorizing the execution, delivery and performance of
the Credit Agreement and the transactions contemplated thereby. Such resolutions
have not been amended, modified, revoked or rescinded since the date of adoption
thereof, are in full force and effect on the date hereof and are the only
resolutions that have been adopted by the Board of Directors of the Borrower
with respect to the subject matter thereof.     (e)   The persons whose names
appear on Exhibit D attached hereto are duly elected, qualified and acting
officers of the Borrower occupying the offices set forth opposite their
respective names on Exhibit D, and the signature set forth opposite their
respective names are their true and genuine signatures, and each of such
officers is duly authorized to execute and deliver the Credit Agreement on
behalf of the Borrower and each of the related documents to which it is a party
and any other agreement, instrument or document to be delivered by the Borrower
pursuant to the Credit Agreement.



--------------------------------------------------------------------------------



 



6

  (f)   The representations and warranties of the Borrower set forth in the
Credit Agreement are true and correct in all material respects.     (g)   No
Default or Event of Default has occurred and is continuing.

* * * * *



--------------------------------------------------------------------------------



 



7

     IN WITNESS WHEREOF, I have hereunto set my hand on behalf of the Borrower
this [__]th day of [_____], 2007.

                        Name:         Title:        

     I, the undersigned, [_____] of the Borrower, do hereby certify solely on
behalf of the Borrower and not in my individual capacity that [_____] is the
duly elected and qualified Secretary of the Borrower and the signature above is
his genuine signature.
     IN WITNESS WHEREOF, I have hereunto set my hand on behalf of the Borrower
this [__]th day of [_____], 2007.

                        Name:         Title:      



--------------------------------------------------------------------------------



 



 

EXHIBIT D
Form of Compliance Certificate
TO: The Lenders and the Administrative Agent
The undersigned, an Authorized Officer of ITC Holdings Corp. (the “Borrower”),
in such capacity and not personally, hereby certifies to the best of my
knowledge, information and belief that:

1.   I am the duly appointed
                                                             of the Borrower
named in the Bridge Loan Agreement, dated as of September 26, 2007 (as the same
may be amended, modified, supplemented, restated or replaced from time to time,
the “Credit Agreement”), among ITC Holdings Corp., a Michigan corporation (the
“Borrower”), the Lenders and Lehman Commercial Paper Inc., as the Administrative
Agent and as such I am providing this certificate for and on behalf of the
Borrower pursuant to Section 8.1(c) of the Credit Agreement. Unless the context
otherwise requires, capitalized terms in the Credit Agreement which appear
herein without definitions shall have the meanings ascribed thereto in the
Credit Agreement.   2.   I am familiar with and have examined the provisions of
the Credit Agreement including those of Articles 7, 8, 9 and 10 therein and have
reviewed and am familiar with the contents of this certificate.   3.   Delivered
herewith are the financial statements required to be delivered pursuant to
Section 8.1(a) and (b) of the Credit Agreement.   4.   No Default or Event of
Default has occurred and is continuing as of the date hereof [or if any Default
or Event of Default does exist, specify the nature and extent thereof].   5.  
As of the last day of the fiscal [year/quarter] ending ___, the financial ratio
referred to in Section 9.4(a) of the Credit Agreement is ___:___and was
calculated as set forth in Part A of Schedule I.   6.   As of the last day of
the fiscal [year/quarter] ending ___, the financial ratio referred to in
Section 9.4(b) of the Credit Agreement is ___:___and was calculated as set forth
in Part B of Schedule I.

Dated this day of                     ,                     .

                      [Name and Title]           



--------------------------------------------------------------------------------



 



 

         

Schedule I
Part A
Total Debt to Capitalization Ratio

         
1. Total Debt for the last day of the relevant fiscal [year/quarter]
  $                       
2. Total Capitalization for such day
       
(a) Total Debt
  $                       
(b) Total stockholder’s equity of the Borrower
  $                       
(c) Total Capitalization: The sum of Items 2(a) and 2(b)
  $                       
3. TOTAL DEBT TO CAPITALIZATION RATIO: the ratio of Item 1 to Item 2
                         %
4. Maximum Total Debt to Capitalization Ratio allowed
    85 %
5. In compliance
  Yes / No

Part B
Newco Debt to Capitalization Ratio

         
1. Newco Total Debt for the last day of the relevant fiscal [year/quarter]
  $                       
2. Newco Total Capitalization for such day
       
(a) Newco Total Debt
  $                       
(b) Total stockholder’s equity of Newco
  $                       
(c) Newco Total Capitalization: The sum of Items 2(a) and 2(b)
  $                       
3. NEWCO DEBT TO CAPITALIZATION RATIO: the ratio of Item 1 to Item 2
                         %
4. Maximum Newco Debt to Capitalization Ratio allowed
    60 %
5. In compliance
  Yes / No

 